EXHIBIT 25
                      Todd Leonard
                        5/31/2019

                                                              1
             UNITED STATES DISTRICT COURT
                DISTRICT OF MINNESOTA
-------------------------------------------------------
                                 CIV. NO. 18-2301 (JRT/KMM)
David W. Lynas, as Trustee for the
next-of-kin of James C. Lynas,

             Plaintiff,

       vs.

Linda S. Stang, et al.,

              Defendants.

----------------------------------------------------

          VIDEO DEPOSITION TRANSCRIPT OF

                     TODD LEONARD
                     May 31, 2019
                            at
          Caribou Coffee, St. Cloud West
             4135 West Division Street
                St. Cloud, MN 56301




              Reporter: Jane T. Doby
             Registered Merit Reporter
         Doby Professional Reporting, Inc.
                 DobyReporting.com
                   952.943.1587



             Doby Professional Reporting, Inc.
                      952-943-1587
                                                                    Todd Leonard
                                                                      5/31/2019
                                                                        2                                                              4
 1   APPEARANCES:                                                             1   examined and testified as follows:
 2     On Behalf of Plaintiff David W. Lynas:
 3      Robert Bennett, Attorney at Law                                       2                    ***
        rbennett@gaskinsbennett.com                                           3
 4      Kathryn H. Bennett, Attorney at Law                                                       EXAMINATION
        kbennett@gaskinsbennett.com                                           4   BY MR. BENNETT:
 5      GASKINS, BENNETT & BIRRELL, LLP
        333 South Seventh Street
                                                                              5       Q Would you state your full name for the
 6                                                                            6
        Suite 3000
        Minneapolis, MN 55402
                                                                                  record, please.
 7                                                                            7       A Todd Arthur Leonard.
        On Behalf of the Sherburne County Defendants:                         8
 8                                                                                    Q And what is your present occupation?
         Jason M. Hiveley, Attorney at Law                                    9       A President and chief medical officer for
 9       jasonh@irc-law.com
         IVERSON REUVERS CONDON
                                                                             10   MEnD Correctional Care.
10       9321 Ensign Avenue South                                            11       Q And was that true in -- from the period
         Bloomington, MN 55438
11                                                                           12   November 1 to November 9, 2017?
        On Behalf of MEnD Defendants:                                        13
12                                                                                    A Yes.
         Anthony J. Novak, Attorney at Law                                   14       Q In addition, did you have other -- and by
13       tnovak@larsonking.com                                               15   "medical director," you mean you were in charge of
         LARSON KING, LLP
14       30 East Seventh Street                                              16   all -- over all medical care that MEnD provides?
         Suite 2800
15       St. Paul, MN 55101                                                  17       A I supervise, either directly or indirectly,
16
                                                                             18   all clinical staff.
        Also Present: Jayme Hogan, Envision Video
17                                                                           19       Q But the buck stops with you. Right?
     NOTE: Pursuant to Minnesota Rule of Civil Procedure                     20
18      30.06, the original transcript will be                                    That's the Harry Truman --
        delivered to Gaskins, Bennett & Birrell,                             21       A I don't know how to answer that. I -- I'm
19      LLP, the noticing party.
20   NOTE: Exhibit No. 28 was were marked for
                                                                             22   responsible for supervising my clinical staff.
        identification.                                                      23       Q And you understand that you provide
21
22                                                                           24   correctional medical care. Correct?
23
24
                                                                             25       A Correct.
25



                                                                        3                                                              5
 1                   PROCEEDINGS                                             1        Q And correctional Medicare -- medical care
 2                (The video deposition of TODD LEONARD was                  2    is -- is just a little different from regular medical
 3        commenced at 9:03 a.m. as follows:)                                3    care in that it's constitutionally mandated. Isn't
 4                      TODD LEONARD,                                        4    that right?
 5        called as a witness, being first duly sworn, was                   5        A I would say there's differences between
 6        examined and testified as follows:                                 6    correctional health care and community health care in
 7                VIDEOGRAPHER: This is the video deposition                 7    a variety of ways. I'm not an attorney, so I -- I --
 8        to Dr. Todd Leonard. Today's date is May 31st, 2019,               8    I don't know if I would be able to answer that
 9        and the time is approximately 9:03 a.m.                            9    specific question.
10                Would each attorney please state their name                10       Q So you -- you don't know that the inmates
11        for the record.                                                    11   are mandated, that -- to have adequate medical and
12                MR. BENNETT: Robert Bennett, appearing on                  12   mental health care and treatment by the United States
13        behalf of the plaintiff.                                           13   Constitution and the case law surrounding that?
14                MS. BENNETT: Kathryn Bennett, for the                      14   You're unaware of that? Is that what you're telling
15        plaintiff.                                                         15   me?
16                MR. NOVAK: Tony Novak, for the witness.                    16       A I have some -- some idea of the fact that
17                MR. HIVELEY: Jason Hiveley, for the                        17   inmates, detainees, are provided, by rights, to have
18        Sherburne County Defendants.                                       18   adequate medical care while incarcerated. That I do
19                VIDEOGRAPHER: Thank you.                                   19   know.
20                Would the court reporter please administer                 20       Q Okay.
21        the oath.                                                          21       A I'm just not an attorney when it comes to
22                (Oath administered.)                                       22   particulars.
23                THE WITNESS: I do.                                         23       Q But you've heard of the United States
24                      TODD LEONARD,                                        24   Constitution?
25        called as a witness, being first duly sworn, was                   25       A Yes. I have heard of the Constitution.


                                                                                                               2 (Pages 2 to 5)
                                                           Doby Professional Reporting, Inc.
                                                                    952-943-1587
                                                Todd Leonard
                                                  5/31/2019
                                                       6                                                             8
 1       Q And you understand that we all have these        1           What -- what's -- what's the difference
 2   rights that are set forth in the Bill of Rights.       2   between responsible health authority and medical
 3   You've heard of that too. Right?                       3   director, if any?
 4       A Correct.                                         4      A It depends on the facility. Responsible
 5       Q And you know they have these various             5   health authority can be a person, it can be an
 6   amendments to the Bill of Rights. Like the Fourth      6   entity. Medical director is definitely a person.
 7   Amendment is search and seizure. You know that?        7       Q Okay.
 8       A I'm aware of it.                                 8      A That's the biggest difference.
 9       Q Eighth Amendment is cruel and unusual            9       Q Is there -- are there other differences
10   punishment. And the Fourteenth Amendment is           10   that you're aware of?
11   substantive due process.                              11      A I suppose you could -- you could suggest
12           And it's the Eighth and the Fourteenth        12   that there's some different responsibilities
13   Amendments that govern correctional medical care.     13   associated with each. As an overall perspective.
14   Isn't that right?                                     14       Q You've had -- with which county have you
15       A Again, I'm aware that they have involvement     15   had the longest association as a medical director?
16   in correctional health care. But I'm -- I'm not an    16      A Should be Sherburne.
17   attorney to --                                        17       Q And Sherburne County is a large facility.
18       Q Are you aware of anywhere else in -- in         18   Isn't that correct?
19   medical care that there's a constitutional mandate    19      A I want to correct my last answer.
20   for it?                                               20           I don't know if "longest" is correct. But
21       A Am I aware -- can you repeat that?              21   the most time spent with as medical director. I
22       Q Are you aware of any other area of medical      22   don't know if that's a difference, but...
23   care where there's a constitutional mandate for it,   23       Q Okay.
24   other than in the prison or jail setting?             24           How -- when were you medical director at
25       A I don't know the answer to that.                25   Sherburne County Jail?


                                                       7                                                             9
1        Q Okay.                                           1        A From late 2006 until sometime in 2013. I
2            You have certain qualifications that you've   2    don't have that -- exact dates. And then at some
3    listed on your CV. Is that right?                     3    point in 2014 until present.
4        A Yes.                                            4        Q Why did it end in 2013?
5        Q You're board certified in family medicine       5        A I ended the contract with them.
6    is that right?                                        6        Q Why?
7        A Correct.                                        7        A At the time, all the nursing and clinical
8        Q And you've had to re-up that, what, twice       8    support staff worked for the sheriff's department,
9    now?                                                  9    and I was the medical director overseeing the clinic.
10       A I recertified in 2006 and 2016.                 10   And I felt that it wasn't as ideal having the
11       Q And you have a CCHP certification?              11   clinical staff work for another entity. I felt it
12       A Yes.                                            12   was a bit disjointed.
13       Q And that's -- tell us what that is.             13       Q And then you came back on board, is that
14       A Certified Correctional Health Care              14   right, at Sherburne County?
15   Professional.                                         15       A Yes. They asked me to consider coming back
16       Q And what is a CCHP-P certification?             16   and, kind of, managing the whole clinic staff,
17       A That's an advanced certification from the       17   including the medical directorship, and take those
18   NCCHC, National Commission on Correctional Health     18   clinical staff members that worked for the sheriff's
19   Care, which is Certified Correctional Health Care     19   department and take that and put it under the
20   Professional Physician.                               20   umbrella of MEnD Correctional Care.
21       Q Okay. And you have active medical               21       Q So when you worked from 2006 to 2013 at the
22   licensure in Minnesota, Illinois and Wisconsin?       22   Sherburne County Jail, did you do so under the
23       A Correct.                                        23   auspices of the MEnD company?
24       Q In November of 2017, were you the               24       A Part of it no, part of it yes.
25   medical...                                            25       Q But you were the only MEnD employee at


                                                                                              3 (Pages 6 to 9)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                  Todd Leonard
                                                    5/31/2019
                                                       10                                                           12
1    Sherburne County Jail during that period?               1    more things, and they paid you more money.
2        A No. That's not correct.                           2        A I -- there -- I'm sure there's differences,
3        Q Okay. So what other MEnD employees were at        3    I just wouldn't know what they are offhand. But...
4    the Sherburne County Jail during the period 2006 to     4        Q Okay. But the idea was, you came in as
5    2013?                                                   5    sort of a stopgap measure until you could work out
6        A I -- I can't tell you at this moment I know       6    this other contract?
7    every name that would have worked there. But I can      7        A I think that's a good characterization.
8    tell you one name for certain was Marty Langenfeld.     8    Yeah.
9        Q Okay. And Marty, what was his position?           9        Q Okay.
10       A He was a physician's assistant, medical           10          And when -- in -- in November, from
11   provider.                                               11   November 1 to November 9 of 2017, the dates that
12       Q Okay. So you had some other medical               12   James Lynas was in the facility the last time, were
13   providers during that time period that you employed     13   you the medical director at that time?
14   that worked at the Sherburne County Jail?               14       A Yes.
15       A Correct.                                          15       Q Okay.
16       Q Did you employ any mental health providers?       16       A Of Sherburne County Jail. Yes.
17       A During that time? I don't believe so.             17       Q Can you tell me if you were at the
18       Q Did you employ any nurses?                        18   Sherburne County Jail, actually physically present,
19       A At Sherburne County Jail?                         19   from November 1 to November 9, 2017, at the Sherburne
20       Q Correct.                                          20   County Jail?
21       A I don't believe so.                               21       A I don't recall.
22       Q Were there other medical directors [sic]          22       Q Would you have records that would indicate
23   that you employed?                                      23   whether you were or not?
24       A I have to -- can you rephrase that?               24       A I don't know.
25       Q Other than Langenfeld.                            25       Q We know that you never saw James Lynas; at


                                                       11                                                           13
 1        A At Sherburne County Jail?                        1    least, it doesn't show that you did in the record.
 2        Q Medical provider. Excuse me.                     2    Would you agree with that?
 3        A I -- I don't recall if there was more than       3       A Yeah. I did not see Mr. Lynas in person.
 4   him.                                                    4       Q And nor was Mr. Lynas seen, according to
 5        Q Langenfeld is the only one that comes to         5    the record, by any mental health professional or any
 6   mind as you sit here today?                             6    qualified mental health professional during those
 7        A Correct.                                         7    nine days?
 8        Q All right.                                       8       A He was not seen face-to-face. There was,
 9           Then, as I understand it, the sheriff and       9    from my review of the records, there was at least two
10   Sherburne County decided to get rid of ACH?             10   instances where nursing staff consulted with our
11        A I believe that's who was working there           11   mental health professional. But I don't believe any
12   during the year that I was away.                        12   medical provider or mental health professional saw
13        Q And you entered into an initial interim          13   him face-to-face during that time.
14   contract prior to entering a, basically, a -- I would   14      Q Well, who was the -- who were the mental
15   call a full or more fulsome contract in -- that --      15   health professionals, by name, from November 1 to
16   it's been marked as Exhibit 5, I think. That's          16   November 9 of 2017?
17   the -- Exhibit 5 is the larger contract. The one        17      A The one I know for certain is Michael
18   that was in effect at the time of the death of James    18   Robertson.
19   Lynas. Correct?                                         19      Q And Michael Robertson has indicated he
20        A The more fulsome, as you call it, --             20   didn't see him. Correct? He had no involvement with
21        Q Yeah.                                            21   him.
22        A -- contract? Yeah, that would have been in       22      A I -- I don't know what Michael Robertson
23   effect in 2017.                                         23   has said, personally. I just know what my review of
24        Q And I didn't mean to characterize it. It         24   the record.
25   just seems like it governed more people, you provided   25      Q Okay.


                                                                                            4 (Pages 10 to 13)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                Todd Leonard
                                                  5/31/2019
                                                     14                                                            16
 1            (Sotto voce communication between              1       Q Okay. But her recollection about where --
 2   plaintiff's counsel.)                                   2   if she was or she wasn't, you'd -- you'd have no
 3   BY MR. BENNETT:                                         3   reason to question her, would you?
 4       Q I'm showing you what's been marked as             4       A No.
 5   Exhibit 13.                                             5       Q Okay.
 6       A Okay.                                             6          So at least the record indicates that
 7       Q And if you don't mind, I -- it's -- not all       7   Mr. Robertson, himself, denies having any involvement
 8   of it is particularly important. But I'm going to       8   with James Lynas, patient 12010?
 9   direct your attention to an email from Michael          9       A I don't want to speak for Michael
10   Robertson sent Monday, December 10th, 2018.            10   Robertson. But when I review the medical records, it
11       A Okay.                                            11   distinctly says that he has been consulted about this
12       Q Is that right?                                   12   particular patient at least on two occasions. By
13       A Yep. At 4:57.                                    13   nursing staff.
14       Q He's responding to a call from Brian Frank.      14       Q This is -- does his...
15   Correct?                                               15          What records are you referring to?
16       A If that's what the subject says, correct.        16       A The medical records of Mr. Lynas.
17       Q And who is Brian Frank, just for --              17       Q What specific medical records?
18       A I believe his title is jail administrator        18       A I -- I can show you, if you'd like.
19   at Sherburne County Jail.                              19       Q Okay.
20       Q And the next page, it goes on. And James         20       A I don't have his record in front of me, but
21   Lynas, I can -- I can tell you, is patient number      21   I certainly can show you.
22   12010. You'd agree with me, based on the record?       22       Q All right. We have marked -- let me ask
23       A Well, I'm going by what you're saying,           23   you: Does the record ever mention Mr. Robertson by
24   but...                                                 24   name?
25       Q Well, I don't want you to do that.               25       A I'd have to look through it to see if they


                                                     15                                                            17
1           Your record --                                  1    say him by name. I -- I don't know.
2       A Correct.                                          2       Q Okay. Crystal Waagmeester is not a
3       Q -- indicate he's patient number --                3    qualified mental health professional. Correct?
4       A That's his ID number.                             4       A I believe she is, definitely, a qualified
5       Q -- 12010?                                         5    mental health professional.
6       A Correct.                                          6       Q If she testified she is not, you'd disagree
7       Q So we know we're talking about Mr. Lynas?         7    with her?
8       A Correct.                                          8       A I would disagree with that statement.
9       Q And what does he say there?                       9       Q Okay. Do you know what a qualified mental
10      A "It was not a case I was ever involved in,        10   health professional is?
11   but relayed that the patient was placed on MHW15 due   11      A I do.
12   to high BDI and risk factors when nursing met with     12      Q Okay. And what is it?
13   him about this and consulted with medical provider."   13      A It's someone, based on their training,
14      Q And "medical provider" was not him.               14   experience, and we go by the definition used at -- by
15   Correct?                                               15   the NCCHC, because we feel that's best practice,
16      A No. He was not the medical provider.              16   that -- and I don't have the definition all in front
17      Q Medical provider was somebody who had never       17   of me from them. But based on my experience and work
18   been to the Sherburne County Jail. Correct?            18   with the NCCHC I think she definitely qualifies as a
19      A I don't know that fact.                           19   qualified mental health professional.
20      Q Well, that's what she testified to. If            20      Q And this -- if she says she does not, you
21   you --                                                 21   can't explain that?
22      A Okay. I just don't know.                          22      A I don't know what she said or testified to.
23      Q Do you remember her ever -- Crystal               23   I'm just telling you what I know.
24   Waagmeester -- ever being at Sherburne County Jail?    24      Q That's also a matter of not only -- it's a
25      A I just don't know.                                25   matter of state law, isn't it?


                                                                                            5 (Pages 14 to 17)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                  Todd Leonard
                                                    5/31/2019
                                                        18                                                         20
1         A In correctional health care we go by best        1         A Yep.
2    practice. And by best practice, I go by the NCCHC.      2            And in my consultation with the NCCHC over
3         Q Well, and in Minnesota, you have to follow       3    the years --
4    the Minnesota law?                                      4         Q No. No. Let's just talk about the
5         A I agree.                                         5    regulation. Okay?
6           MR. NOVAK: Form.                                 6         A Well, I'm telling you my consultation with
7    BY MR. BENNETT:                                         7    them, they have agreed that prescribing --
8         Q I mean, correct?                                 8            MR. NOVAK: Dr. Leonard, don't worry about
9         A There's laws that apply to us, laws that         9    it.
10   don't apply to us. Again, I'm not an attorney, but      10           THE WITNESS: Okay.
11   I...                                                    11           MR. NOVAK: If he doesn't want to hear
12        Q But -- but you're in Minnesota. You're           12   about it, he doesn't want to hear about it.
13   operating in Minnesota, in Sherburne County.            13           THE WITNESS: Right.
14   Correct?                                                14   BY MR. BENNETT:
15        A Correct.                                         15        Q Well, this is -- I read the -- first of
16        Q All right.                                       16   all, I want to -- we'll get to that. Okay?
17          And in your contract that you signed with        17        A Okay.
18   Sherburne County, you state that Minnesota law          18        Q Did I read the -- did I read the
19   applies. Correct?                                       19   definitional paragraph of the NCCHC?
20        A I'd have to read it to tell you what it          20        A I agree.
21   exactly says. But...                                    21        Q So you apparently claim to have had some
22        Q Well, the governing law in the agreement is      22   conversations with someone connected with NCCHC that
23   Minnesota. Correct? Article 5.8?                        23   changes this? Is this right? Or expands it?
24        A Sure. And that's what -- exactly what it         24   Lessens it?
25   says on 5.8.                                            25        A I don't think it changes it at all. It


                                                        19                                                         21
 1       Q And you're required under the contract to         1    just clarifies it.
 2   follow all applicable state and federal laws in terms   2        Q What about this needs clarification?
 3   of the contract. Correct?                               3        A "Who by virtue of their education,
 4       A I would agree.                                    4    credentials and experience are permitted by law to
 5       Q Okay.                                             5    evaluate and care for the mental health needs of
 6           And the NCCHC defines "qualified mental         6    patients."
 7   health professional" as psychiatrists, psychologists,   7        Q What law? Minnesota law?
 8   psychiatric social worker, psychiatric nurses and       8        A That's -- that's what I was trying to
 9   others who by virtue of their education, credentials    9    determine with them. And what I determined was
10   and experience are permitted by law to evaluate and     10   prescribing medical providers are allowed to evaluate
11   care of mental health needs of patients.                11   and treat mental health patients, and by that virtue
12           That's J-E-05 of the NCCHC regulations.         12   are included in this definition.
13       A Yeah, I mean, I -- I'd have to read it            13       Q Well, she was a urologic PA, physician's
14   to -- but if you're reading it verbatim, then I agree   14   assistant. That was her -- that's how she came --
15   that's what it says.                                    15   what her resume' portrayed. Crystal Waagmeester?
16           MR. BENNETT: Well, we can mark it.              16       A I wouldn't call her a urological PA I know
17           (Exhibit 28 was marked for identification.)     17   she's worked in urology.
18           THE WITNESS: Thank you.                         18       Q Okay. What -- what education had she had
19           (Sotto voce communication between               19   in terms of psychiatric interactions?
20   plaintiff's counsel.)                                   20       A So as we sit here today, I can't -- I can't
21   BY MR. BENNETT:                                         21   relay all of the aspects of her training before I met
22       Q Page 81.                                          22   Crystal. All I know is Crystal was a certified
23       A Okay.                                             23   physician's assistant, and by that virtue had
24       Q The third paragraph down. I believe I read        24   training in mental health care. And then as she
25   it verbatim.                                            25   worked with us, she had attained additional training


                                                                                            6 (Pages 18 to 21)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                   Todd Leonard
                                                     5/31/2019
                                                         22                                                           24
 1   with us and additional experience. And was very           1       Q Would you agree that the federal
 2   comfortable in evaluating and training mental health      2   standards -- in the federal standards, the facility
 3   patients.                                                 3   medical director is to ensure a suicide prevention
 4       Q Well, interesting. She used the word                4   program -- that there is a suicide prevention program
 5   "comfortable" about that too. Only she said she was       5   in place?
 6   not comfortable and did not view her -- with              6       A I'm sure the standards speak to that. I
 7   psychiatric matters, and did not view herself as a        7   just don't know exactly what they say.
 8   qualified mental health professional.                     8       Q And the staff of those federally -- the
 9           So if she testified to that, you'd disagree       9   subject of these regulations are regularly trained --
10   with her?                                                10   supposed to be regularly trained to recognize the
11       A If -- I would disagree with that statement.        11   signs and situations that indicate a potential
12       Q All right.                                         12   suicide risk. Would you agree with that?
13           In fact, your own personnel file for her         13       A Do you mind repeating that?
14   shows that she had one four-week rotation in a --        14       Q The facility director is required, under
15   at -- in psychiatry. Are you aware of that?              15   the federal standards, to see that the staff are
16       A I don't remember that.                             16   regularly trained to recognize the signs and
17       Q Now, Sherburne County houses federal               17   situations that indicate a potential suicide risk?
18   detainees. Correct?                                      18       A I -- I agree that -- you're reading that
19       A Yes. They'll house U.S. marshal inmates,           19   from something, and I...
20   immigration inmates, I believe BIA inmates, and          20       Q It's B-6 of the suicide prevention
21   rarely a BOP patient. And actually, BIA patients are     21   standard.
22   rare as well.                                            22          Would you agree -- well, let --
23       Q So because of that, the Federal                    23       A I'm not a jail administrator, so I don't --
24   Performance-Based Detention Standards, the 2011          24   don't speak to these --
25   version, utilized by the U.S. Marshal Services --        25       Q I'm talking about the medical staff.


                                                         23                                                           25
1    you're aware of those, aren't you?                       1        A Okay. What about the medical staff? I'm
2       A I'm aware of the U.S. marshal standards,            2    sorry.
3    correct.                                                 3        Q Well, the medical staff is supposed to have
4       Q And they're -- the Federal                          4    a sufficient number of qualified mental health
5    Performance-Based Detention Standards are based on       5    professionals available to perform timely assessments
6    the American Correctional Association Standards.         6    of a detainee's risk of suicide.
7    You know that?                                           7        A If that's what that standard says, then
8       A I don't recall this verbatim.                       8    that's what it says.
9       Q It -- but those are designed for                    9        Q But do you agree that's -- that's the
10   implementation of policies and procedures in             10   standard you're bound by?
11   nonfederal facilities that house federal detainees.      11       A Again, I don't know what standards you're
12   You have to fulfill the federal standards as well.       12   referencing, and I don't know if those are the
13   Correct?                                                 13   standards that Sherburne County Jail has to operate
14      A I know the -- the jail has federal                  14   under specifically.
15   standards. I don't know which federal standards it       15       Q Is that something you're supposed to do to
16   can depend on, which version they operate under, what    16   provide a constitutionally required medical care?
17   their agreements. But I know they -- they have to        17       A Do what? I'm sorry.
18   operate under certain federal standards.                 18       Q To have a sufficient number of qualified
19      Q The suicide prevention section is required.         19   mental health professionals available to perform
20   Isn't it? Of the Federal Performance-Based Detention     20   timely assessments of a detainee's risk of suicide.
21   Standards?                                               21       A I agree with that statement.
22      A I'd have to review it to -- to know                 22       Q Okay.
23   detailed language.                                       23          Do you agree that potentially suicidal
24      Q Well, do you know the regulations?                  24   detainees should be monitored through direct
25      A I don't have them committed to memory. No.          25   supervision at the assessed level of need?


                                                                                             7 (Pages 22 to 25)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                  Todd Leonard
                                                    5/31/2019
                                                        26                                                         28
1       A If you don't mind, please repeat that.             1    health professional.
2       Q Do you agree that potentially suicidal             2           And then on the mental health referral,
3    detainees are monitored through direct supervision at   3    Mr. Robertson signed off on that he reviewed it and
4    the assessed level of need?                             4    he's scheduling the patient for, I believe, 11/16.
5       A I guess, in essence, I agree with that. I          5         Q Some -- some seven days after he hung
6    think there's more to it than that, but...              6    himself, and four days after he died.
7       Q That detain -- do you agree that detainees         7         A What -- I'm sorry. I don't know the
8    who exhibit suicidal symptoms should receive medical    8    question.
9    and mental health care, housing and supervision?        9         Q So there's a mark on the file. It's --
10      A Yes.                                               10   it's undated, isn't it?
11      Q Now, you agree that Michael Robertson never        11        A I believe this was on --
12   actually saw James Lynas?                               12        Q Exhibit 4 -- we're referring to Exhibit 14.
13      A Face-to-face, I don't believe he did.              13        A Yeah.
14      Q That's how you see somebody, face-to-face.         14          I believe this was on Monday, at --
15   Like you and I are looking at each other right now.     15   November 6. The referral is put into him in the
16   That's how -- that's what I mean by "see them."         16   evening of November 5th, that he review this
17      A I -- I'm just telling you, I don't think he        17   referral, and that he's scheduling --
18   saw him face-to-face.                                   18        Q He didn't say that, did he?
19      Q Okay. And, at least, he indicates he had           19          MR. NOVAK: Hang on, Counsel. Let him
20   no involvement. That's what he -- he writes himself.    20   finish his answer.
21      A I'm not going to speak to what he wrote in         21   BY MR. BENNETT:
22   an email. I -- I -- I don't know what he meant          22        Q Well, what is the -- read the note.
23   particularly by that statement.                         23          MR. NOVAK: Hang on. Counsel, he's
24      Q Well, it -- do you -- do you find this             24   finishing his answer.
25   statement regarding Inmate 12012, James Lynas, quote:   25          MR. BENNETT: All right. Go ahead.


                                                        27                                                         29
1    It was not a case I was ever involved in, end quote.     1       A So he reviews the referral, like he always
2           Do you find that ambiguous or un -- is that       2   does. And he makes a determination that he's
3    hard to understand?                                      3   scheduling to see this patient with him on 11/16.
4        A I guess here's how I find it. I find it            4   And that's his, Michael Robertson.
5    that he had a phone call a month later, may or may       5   BY MR. BENNETT:
6    not remember the case well off the top of his head.      6       Q All right. You don't know when he wrote
7    Made a comment, an email back to somebody. And I         7   that on there. Correct?
8    agree that he didn't see this patient face-to-face,      8       A I believe he wrote that on Monday,
9    but I absolutely believe he was consulted at least       9   November 6.
10   twice by nursing staff on this case.                    10       Q It's not dated, is it?
11       Q There's no record of any -- anything he           11       A Nope.
12   said or did in the medical record. Is there?            12       Q And have you had any conversations with him
13       A Yes. There is, actually.                          13   about that?
14       Q What is it? What's the -- what's the --           14       A I have not.
15       A I can show you, if you'd like.                    15       Q So you have no foundation to say that he
16       Q Okay. Show me.                                    16   reviewed it on any particular day. Do you?
17       A I don't have the medical records. Sorry.          17       A I have a foundation of typical operating
18       Q Well, are you able to -- to tell me where         18   procedure, his pattern, my opinion of his expertise
19   in the medical records you think it shows that he       19   and prompt -- prompt -- whatever the word is.
20   was? What -- what documents?                            20   Timeliness. It would be very typical for him to get
21       A Yes. There should be a -- I mean, I -- I'd        21   this referral from the night before and review it the
22   like to look through the whole thing. But there's at    22   next day.
23   least two instances where -- one is where Mr. Lynas     23       Q And you have no idea if that occurred on
24   receives his health assessment from Nurse Thompson,     24   this particular -- at this particular time or not.
25   and she documents that she consulted with the mental    25   Do you?


                                                                                           8 (Pages 26 to 29)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                   Todd Leonard
                                                     5/31/2019
                                                        30                                                           32
1        A I have a good idea. I just can't tell you         1        A Yeah. He's scheduling the patient to see
2    that that's dated. But I have every indication from     2    him on 11/16/17.
3    my experience with Michael Robertson that he reviewed   3        Q Typically, you like to see your patients
4    this on November 6th.                                   4    before they hang themselves? If they're a suicide
5        Q All right.                                        5    risk?
6           Well, then he scheduled it for ten days          6        A We don't want anybody hanging themselves,
7    later?                                                  7    sir.
8        A Correct.                                          8        Q Typically, you -- you do it before they
9        Q The guy had a -- Mr. Lynas had a BDI score        9    die?
10                                                           10       A Typically we want to follow all of our
     of 43. Correct?
11                                                           11   processes and procedures and make our best clinical
         A Correct.
12                                                           12   judgments when we should see patients.
         Q That indicates severe depression. Correct?
13                                                           13       Q Uh-huh. Okay.
         A Correct.
14                                                           14           Severe depression is a serious medical
         Q That's a serious medical need. Correct?
15                                                           15   need?
         A That's a serious medical matter.
16                                                           16       A I agree.
         Q And were you aware that the medical
                                                             17       Q Not coping with your mental health
17   provider who was consulted expected that he would be
                                                             18   situation is a serious medical need?
18   seen within 24 or 48 hours? In other words, before
                                                             19       A I agree.
19   he hung himself.
                                                             20       Q Not sleeping because of anxiety is a
20       A From -- from my review of the medical
                                                             21   serious medical need?
21   records, I -- I believe that Crystal Waagmeester
                                                             22       A Yes. I -- I agree if you're not sleeping,
22   referred this patient to Michael Robertson; that he
                                                             23   it's a --
23   would review this case promptly, as soon as possible.   24       Q Do you know how much Mr. Lynas slept
24       Q No. She had the expectation he would be           25   between November 1 and November 9th, when he hung
25   seen within 29 to -- 24 to 48 hours.

                                                        31                                                           33
 1        A I don't know that.                               1    himself?
 2        Q Well, if he's so timely, wouldn't that be        2        A I don't know the answer to that.
 3    the case?                                              3        Q You reviewed the medical records. Didn't
 4        A "Timeliness" is him reviewing this the next      4    it consistently indicate that he was not sleeping
 5    day and making a clinical decision based on his        5    well and he had insomnia?
 6    expertise and --                                       6        A I know in the medical records it references
 7        Q Well, again, we don't know that he -- when       7    him stating that.
 8    he reviewed it. We'll have to ask Mr. Robertson if     8        Q Okay.
 9    he remembers. Right? Because he didn't put the date    9        A I don't know if that's fact.
10    on there.                                              10       Q The reason Crystal Waagmeester was called
11        A Yeah. I'm just telling you, I expect that        11   was because of the BDI score that indicated severe
12    he reviewed this on November 6th.                      12   depression. Correct?
13        Q Okay. But you haven't talked to him, so          13       A She was consulted by Nurse Pfeifer because
14    you --                                                 14   she -- I -- I believe she received a BDI back; it had
15        A I have not spoken to Mr. Robertson about         15   a score of 43. And by process, she is supposed to
16    this.                                                  16   consult with medical provider, mental health
17        Q You didn't drop a dime on him and call him       17   professional.
18    on the phone and say, you know: Mike, did you see      18       Q And you think Alyssa Pfeifer and Nurse
19    this piece of paper on November 6th?                   19   Thompson are qualified to make accurate and effective
20        A I have not spoken to Mr. Robertson about         20   suicide risk assessments?
21    this.                                                  21       A I think they're very well trained and
22        Q Okay. So there's no -- you don't know of         22   experienced to follow our processes and protocols.
23    your own personal knowledge when he did it. And the    23       Q Well, that's not what I asked you.
24    only date that he put on there is a -- is 11/16/17.    24          I mean, I don't --
25    Correct?                                               25       A That's -- that's my best answer I can give


                                                                                             9 (Pages 30 to 33)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                  Todd Leonard
                                                    5/31/2019
                                                       34                                                           36
1    you.                                                    1        Q Do you remember a suicide that he sued you
2        Q Well --                                           2    about in Stearns County?
3        A Is that's what they're asked to do.               3        A I don't believe I've ever been sued by that
4        Q I'm asking you specifically about suicide         4    law firm for a suicide in Stearns County. I don't
5    risk assessments.                                       5    recall that at all.
6           And do you believe they are -- do you            6        Q In any other county?
7    believe Alyssa Pfeifer is qualified to do a competent   7        A What do you -- what's the question? I'm
8    and accurate suicide risk screening of an individual    8    sorry.
9    patient?                                                9        Q How many times have you been sued by Robins
10       A I think she's able to use exactly the tools       10   Kaplan in -- for suicides occurring in Minnesota?
11   we give her to and follow the process, which she did.   11       A To the best of my knowledge, never.
12       Q That's not really what I asked.                   12       Q Okay. How many times have we sued you?
13          I mean, is she able to accurately determine      13       A This is the second, I believe.
14   suicide risk?                                           14       Q Okay. The -- in the prior one -- do you
15       A In conjunction with her team, absolutely.         15   remember we took your deposition on the Kyle
16   That's why she has the process she has in place.        16   Baxter-Jensen case?
17       Q Now, how many -- how many suicides has MEnD       17       A I remember that.
18   been the medical provider for?                          18       Q Now, that was the person who slit his
19          MR. NOVAK: Form.                                 19   throat once, and then after that they did a bunch of
20       A That's a broad question.                          20   suicide risk assessments on him. Right?
21   BY MR. BENNETT:                                         21       A They did some suicide risk assessments. I
22       Q The person who committed suicide.                 22   don't recall the number.
23       A Broad question. I mean, what are you --           23       Q And he was sitting in front of the assessor
24       Q Well, I --                                        24   with bandages from cutting his throat from ear to
25       A -- referring to?                                  25   ear, and staples all across his neck. And they gave


                                                       35                                                           37
 1      Q How many deaths of inmates that MEnD took           1   him suicide risk assessments that are approximately
 2   care of and supposedly provided adequate mental          2   the -- the numbers that were obtained in the Lynas
 3   health care to committed suicide? Simple question.       3   case. Isn't that right?
 4           MR. NOVAK: Form. Argumentative.                  4       A Again, I -- I can't speak to details of
 5      A I -- I still need some more particulars,            5   that case now, but...
 6   what you're asking. Ever? At Sherburne County?           6       Q Well --
 7   BY MR. BENNETT:                                          7       A I know they did some suicide risk scoring
 8      Q Well, I -- let's start with Minnesota.              8   assessments with that patient on that case. I do
 9      A Okay.                                               9   recall that.
10      Q Ever in Minnesota.                                 10       Q And none of them indicated that he was at
11      A Since our inception?                               11   risk.
12      Q Yeah.                                              12       A I don't -- I don't believe that's what that
13      A I don't -- I don't have the number                 13   tool says.
14   memorized verbatim. It's not many.                      14       Q Okay. What do you think -- what does the
15      Q How many times have you been sued for              15   tool do?
16   not -- involving care rendered during suicides? You     16       A It gives us a -- another piece of our
17   and MEnD.                                               17   assessment of a patient. It gives us another angle
18      A Three times. That I'm aware of.                    18   at viewing their level of risk. It just provides
19      Q Well, how many times has Brandon Vaughn            19   another tool that we use.
20   sued you?                                               20       Q So are you telling me -- let me understand
21      A Who?                                               21   this.
22      Q Brandon Vaughn at Robins Kaplan.                   22           You're telling me that the suicide risk
23      A I don't recognize the name. I'm sorry.             23   screening that you do is not supposed to alert you
24      Q How --                                             24   for the actual risk of suicide. There's no judgment
25      A I -- I don't recognize the name.                   25   to it at all?


                                                                                          10 (Pages 34 to 37)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Todd Leonard
                                                   5/31/2019
                                                      38                                                          40
1        A There's no patient that has zero risk. So         1    available to them.
2    what I look at that tool as, it can give us -- it can   2        Q So you're not talking about -- I just -- I
3    give us some background, some more information. It      3    want to understand. You're not talking about review
4    can alert to -- us to if we can see obvious high risk   4    all the paper record and review the eMD record?
5    of a patient. It gives us a lot of information, and     5        A She can review whatever she would like with
6    it's a piece of the a number of things that we use in   6    the nurse on-site.
7    assessing these patients and treating them.             7        Q If she cares to?
8        Q Suicidal ideation is a serious medical need       8        A Whatever she feels necessary at that time.
9    too. Isn't it?                                          9        Q But, again, let's focus on the question.
10       A It can be. Suicidal ideation alone may or         10       A Okay.
11   may not be a serious issue. It just depends on the      11       Q I'm talking about, did she have the
12   patient situation.                                      12   capability in Brainerd to access and visualize his
13       Q Opioid withdrawal is a serious medical            13   medical record like you have looked at his medical
14   need. Isn't it?                                         14   record before you came here today?
15       A It can be. It depends on, again, on the           15       A I would need more particular what you mean
16   case and situation.                                     16   by that question.
17       Q Same is true with withdrawal from                 17       Q Well, like --
18   methamphetamine?                                        18       A Like she -- I don't know if she reviewed
19       A Withdrawal from methamphetamine tends to be       19   his medical records for her deposition.
20   less of a medical issue. But just depends on the        20       Q I'm not asking you that. I'm asking: Do
21   situation.                                              21   you know a way she had access to it, where she could
22       Q If it's -- if -- and -- and how about             22   review it if she wanted to?
23   withdrawal from benzodiazepine. Is that a serious       23       A When are you talking about? I'm sorry.
24   medical need?                                           24       Q November 6th, when she was called.
25       A Again, it depends on the situation. It can        25       A Or November 5th.


                                                      39                                                          41
 1   be. Sometimes it's not.                                  1       Q November 5th when she was called.
 2       Q How about if you're on all three and               2       A I don't know if she would have had access
 3   you're -- and you're suffering withdrawal? You're on     3   to look at it through her eyes. She would --
 4   opioids, you're on -- like heroin -- you're on           4       Q That's --
 5   methamphetamine, and you're on benzodiazepine?           5       A Yeah. She would have to review it with our
 6       A Again, it depends on the particular                6   medical staff on-site.
 7   clinical situation.                                      7       Q So her intel is only as good as what the
 8       Q Does MEnD have Skype capabilities?                 8   nurse gives her, then. That would be true?
 9       A We have Secure Telehealth. It's a secured          9       A It depends on what she asks and what she
10   version of telemedicine capability.                     10   feels is necessary.
11       Q That was not utilized in Mr. Lynas's case.        11       Q Now --
12   Was it?                                                 12       A She has access to anybody at the facility.
13       A I don't believe so.                               13       Q The records indicate that MEnD was -- been
14       Q In fact, Crystal Waagmeester testified she        14   sued nine times in Minnesota. Any of those not
15   couldn't even look at his medical record and didn't     15   relate to suicide?
16   have that available to her in Brainerd, where she       16       A Most are not related to suicide.
17   lived and received the call.                            17       Q Okay.
18       A I believe she was able to work with the           18          You're aware of the system called Epic?
19   nurse that's on-site to review anything she needed      19       A Yes.
20   from the medical chart.                                 20          You're talking about that electronic
21       Q How would she review it if she -- how --          21   medical record?
22   she testified she couldn't review it. How is it that    22       Q Yes.
23   she would review it?                                    23       A Yes. I'm aware of it.
24       A Just ask questions of the nursing staff.          24       Q Do you use Epic?
25   Get information through them, that's readily            25       A We do not.


                                                                                         11 (Pages 38 to 41)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                    Todd Leonard
                                                      5/31/2019
                                                          42                                                           44
 1        Q So if you have a system like Epic -- I             1       Q Period?
 2    mean, there's a lot -- there's different systems that    2       A Period.
 3    are used. Right?                                         3       Q So there's no -- there's no -- there's
 4        A There 's a variety of electronic medical           4    memorialization of anything the mental health
 5    records.                                                 5    provider said about it?
 6        Q Yeah. If you have a system like Epic, one          6       A I don't know what the mental health
 7    doctor, who's not in the same physical location as       7    provider said to her during this review.
 8    the patient, can look at the patient's entire medical    8       Q She didn't write anything down about it?
 9    record. Isn't that right?                                9       A No. What -- what I see here is that if
10        A That's one of the things you can use Epic          10   there was going to be a change, she would have
11    for, sure.                                               11   documented that there should be a change. The fact
12        Q Do you have any policy that indicates if           12   that she didn't document any changes, there's nothing
13    they -- if there's a suspect -- if people suspect a      13   to be changed with this gentleman.
14    potential for suicide, where you can have the calls      14      Q Well, it doesn't record any response. It
15    of that inmate monitored on a realtime basis?            15   doesn't say the mental health provider says to do
16        A Can you repeat that? I'm --                        16   nothing, says that status quo is fine. There's
17        Q Well, can -- you know the jail has --              17   nothing that says that. Is there?
18    records calls for -- for of all the inmates?             18      A No. I just know that because she didn't
19        A I'm aware of that. I -- I wouldn't -- I            19   document any changes, that I don't believe the mental
20    wouldn't know if they record all calls, but I know       20   health professional wanted any changes.
21    they record many calls.                                  21      Q And, of course, the mental health
22        Q Well, there's certain --                           22   professional was Mr. Robertson, who said he had no
23           How about all nonlegal calls with an              23   involvement in the case?
24    attorney?                                                24      A It's -- it's Michael Robertson that she
25        A I -- I can't tell you that with certainty.         25   would have reviewed this with on that day.

                                                          43                                                           45
1       Q Okay.                                                1       Q Okay.
2       A I -- I just -- all I know is they -- they            2       A That's my understanding. So...
3    can record many phone calls.                              3       Q She didn't say "Mr. Robertson," did she?
4       Q Okay.                                                4       A In this note?
5          So that at -- you've shown us Exhibit 14.           5       Q Yeah.
6    You claim there's another one that shows that             6       A She didn't say him by name.
7    Mr. Robertson was consulted by somebody about Patient     7       Q And she doesn't record any response that
8    12010, Mr. Lynas?                                         8    anybody's said about the review?
9       A Yeah. There's an entry into the eMDs                 9       A Again, I -- I can only answer to what I've
10   system from Jennifer Thompson documenting the fact        10   told you. That by her not documenting any changes
11   that she performed a health assessment. And in that       11   that are to be done, that tells me that she reviewed
12   documentation.                                            12   this with the mental health provider and no changes
13      Q Is it in Exhibit 26? I believe that's the            13   were to be made.
14   eMD record.                                               14      Q And there's no note from Mr. Robertson, who
15      A Yeah. "Reviewed health assessment with               15   you say is timely and competent and effective and all
16   mental health provider." On November 3rd, by Jennie       16   that stuff. But he doesn't ever say he made any
17   Thompson, when she performed his health assessment        17   decision about it whatsoever; even to leave it alone?
18   and chemical withdrawal assessment.                       18      A There's not a note directly from him.
19      Q There's no indication that the medical --            19      Q There's not a note in the entire record
20   there was any response whatsoever from the medical        20   from Mr. Robertson. Is there?
21   provider on the record. Correct?                          21      A Yes, there is. I've shown you that before,
22      A Oh, I'm sorry. I -- I didn't follow that.            22   today.
23      Q Well, it says -- it says what? Read it.              23      Q Oh. The one that said he was supposed to
24      A "Reviewed health assessment with mental              24   be seen on the 16th?
25   health provider."                                         25      A Correct.


                                                                                             12 (Pages 42 to 45)
                                    Doby Professional Reporting, Inc.
                                             952-943-1587
                                                Todd Leonard
                                                  5/31/2019
                                                      46                                                           48
1        Q Was Robertson a MEnD employee in November        1        A I see that.
2    of 2017?                                               2        Q Disagree with that at all?
3        A Yes.                                             3        A To an extent, yes.
4        Q And he's not anymore. Right?                     4        Q Okay.
5        A No.                                              5        A Again, it's used -- in my experience, I've
6        Q Where did go?                                    6    seen many patients in correctional health care where
7        A I believe he opened his own practice. I'm        7    it's used anywhere from once a day, twice a day, four
8    fairly certain of it.                                  8    times a day, 50 milligrams, 100 milligrams. And it's
9        Q Do you know what the therapeutic dose of         9    used effectively in all ways and forms.
10   hydroxyzine is?                                        10       Q It -- exhibit indicates that he was
11       A Therapy dose would depend on your use of         11   prescribed one tablet orally twice daily, in the
12   it, what you're trying to achieve.                     12   morning and at bedtime, for a period of ten days.
13       Q Do you know what the therapeutic dose of         13   Correct?
14   hydroxyzine is?                                        14          (Witness reads the document in a sotto voce
15       A Again, that's my answer, is it depends on        15   manner.)
16   what you're trying to achieve with the medication      16       A Yeah. Correct.
17   and -- and how you're using it, and what patient.      17   BY MR. BENNETT:
18       Q Well --                                          18       Q And it's written in your prescribing
19       A In my opinion, there's no one set dose.          19   authority, pursuant to Crystal Waagmeester?
20       Q Okay.                                            20       A Yeah. I don't know why they put my name on
21          I'm showing you Exhibit 12. He was --           21   the prescription. I can't speak to that. But it
22   Mr. Lynas was prescribed hydroxyzine, oral route.      22   was -- my review of the records, it was ordered by
23   Correct?                                               23   Crystal Waagmeester in this way.
24       A Correct.                                         24       Q Yeah. And, at least, that differs by half
25       Q And I'm showing you the Mayo                     25   from the dose that apparently the Mayo Clinic seems


                                                      47                                                           49
1    Clinic's -- you see that?                              1    appropriate?
2        A Sure. Sure.                                      2        A I -- I'm just telling you --
3        Q And they say, like you just said, that the       3        Q For adults to control anxiety and tension.
4    dose of the medicine will be different for different   4        A You're citing one source's recommendations.
5    patients. That's -- that's what you said. Correct?     5    I've seen people use medication extensively for years
6        A Yeah. You -- you can use it in a variety         6    and years in all different ways effectively for all
7    of ways.                                               7    different kinds of patients.
8        Q Okay. They were using it to control              8        Q Well, it shows that he -- how many pills
9    anxiety and tension. Correct?                          9    did he actually take?
10       A Again, I'm not going to speak for                10       A Out of this blister pack? It looks like he
11   Ms. Waagmeester.                                       11   took three of them.
12       Q That's what the record reflects. Correct?        12       Q There's -- there's no other -- the medical
13       A But my review of the record says that they       13   record doesn't contain any other record of any other
14   were using it for anxiolytic properties.               14   hydroxyzine, does it?
15       Q And that's anxiety and tension?                  15       A I -- I can't answer to that. All I can
16       A Yeah. Tension, I -- you know, I don't know       16   tell you is the picture of this blister pack show
17   how to speak to that. But certainly they were using    17   there's three missing. I'd have to review his MAR to
18   it to -- to help anxiety.                              18   tell you how many he took in total.
19       Q And --                                           19       Q Well, we got that.
20       A A stopgap measure.                               20       A Okay.
21       Q -- the Mayo Clinic says the -- for oral --       21       Q Oddly enough, it matches the blister pack.
22   for oral dosage form, capsules, which is -- or --      22          Shows that he took three?
23   or -- or suspension, to help control anxiety, adults   23       A Correct.
24   are 50 to 100 milligrams, four times a day. Do you     24       Q Okay.
25   see that?                                              25          And how many should he have taken, assuming


                                                                                         13 (Pages 46 to 49)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                 Todd Leonard
                                                   5/31/2019
                                                       50                                                           52
 1   the prescription was prescribed on the 6th, I think,   1    saying, "My sister to drop my glasses off."
 2   it actually went in, until the time he hung himself    2        Q Okay.
 3   on the 9th? Even according to this prescription.       3        A And then Jen Thompson, our nurse, responded
 4       A It's however many that he feels that he          4    to Mr. Lynas, "Please have your sister drop off your
 5   needs to take. It's an as-needed medication. It's      5    glasses."
 6   not scheduled. So it's however he feels that he        6        Q Okay. But it doesn't show that he's seen
 7   wants to use it. If he feel like he needs it, it's     7    on the 8th?
 8   available to him.                                      8        A I don't believe he's seen on the 8th
 9       Q How do we know that?                             9    face-to-face, no.
10       A Because it says, "as needed."                    10       Q Or the 7th. Right?
11       Q Okay. What does it say on the prescription       11       A I'd have to look.
12   itself?                                                12       Q And other than --
13       A "As needed."                                     13       A There's a lot of things in here other than
14       Q Yeah. And it says once in the morning,           14   the medical chart, so...
15   once --                                                15       Q Do you -- do you have it with you?
16           Do you think he was having less anxiety in     16       A The what?
17   the days leading up to his hanging himself?            17       Q His medical chart. Did you bring it
18       A I don't know.                                    18   yourself?
19       Q Because nobody saw him?                          19       A I don't have it personally. I don't know
20       A I can't speak to that.                           20   if you have a copy with you. I -- I did not bring a
21       Q When does the record show he was last seen       21   copy with me. Sorry.
22   by anybody at MEnD?                                    22       Q Do you recall him being seen after the 6th?
23       A I'd have to review the record.                   23   Other than the posthanging code blue?
24       Q You did already.                                 24       A I'm just looking to make sure, sir.
25       A Yeah. I -- I'd have to review it right now       25       Q Okay.

                                                       51                                                           53
 1   in front of you.                                       1            (Sotto voce communication between
 2       Q I don't think it's after the 7th. I don't        2    plaintiff's counsel.)
 3   think it's after the 6th. Is it?                       3        A I don't believe he was seen face-to-face
 4       A Wait. Is this it?                                4    after that.
 5       Q Well, that's --                                  5    BY MR. BENNETT:
 6       A Is this the total of --                          6        Q And he had no ability to see him other than
 7       Q That's the -- the --                             7    face-to-face? There's no way to visualize him? In
 8       A Because I don't think this is everything.        8    other words, you didn't have a TV screen they could
 9       Q Well --                                          9    look at and see him?
10       A Medical record.                                  10       A From our medical staff, you mean?
11       Q The other exhibit -- we don't have any           11       Q Yeah.
12   record of him being seen after the 6th. And we         12       A They would just see him face-to-face if
13   have --                                                13   they were going to see him.
14       A I just don't want to misspeak. That's all.       14       Q All right.
15       Q Oh. Other than the code blue on the 9th.         15       A Yeah.
16   I mean prehanging visits.                              16       Q Okay.
17       A Well, I don't believe this is the full           17           So other than those three hydroxyzine
18   medical record here. But --                            18   tablets and some Maalox, was he treated by MEnD
19       Q Take a look at all the other exhibits.           19   personnel at all?
20       A That's fine.                                     20       A With medication, or --
21           He's corresponded with on November 8th.        21       Q In any way. Counseled...
22   Not seen face-to-face.                                 22       A Well, all -- all of the visits that he had
23       Q What's the correspondence say, shown in          23   with our staff, all involved interaction, assessment,
24   that?                                                  24   observation, discussion, some therapeutic guidance
25       A He wrote a sick call note to the clinic          25   with him.


                                                                                          14 (Pages 50 to 53)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                   Todd Leonard
                                                     5/31/2019
                                                        54                                                           56
 1      Q Where does it indicate that it's                   1    though. Were you -- would you be surprised --
 2   therapeutic guidance?                                   2        A I can't speak to her deposition.
 3      A It -- it's what our nursing staff always           3        Q -- that she expected that he'd be seen by
 4   do.                                                     4    the mental health specialist that next day?
 5          Medication uses what's on the MAR.               5        A I'm just telling you, standard operating
 6      Q There's no record of any visit with any --         6    procedure and what I would expect in this case is
 7   with any mental health specialist?                      7    exactly what I told you. That if I make a prompt
 8      A Face-to-face, no.                                  8    referral to a mental health professional, that that
 9      Q Any other way?                                     9    mental health professional has to decide on their own
10      A Again, I'd just repeat what I've said              10   clinic decision making how they're going to proceed
11   earlier. That our mental health professional was        11   with that case.
12   consulted regarding this case at least two times, by    12       Q What does a score of 43 on the Beck
13   my review of the records.                               13   Depression Inventory mean to you?
14      Q But the mental health -- you'd agree with          14       A It means that it's above a threshold where
15   me the mental health specialist never spoke or saw      15   I want our nursing staff to consult with a medical
16   Mr. Lynas? Spoke to --                                  16   provider or mental health professional on where that
17      A Directly with him, no.                             17   case should go at that time.
18      Q Okay.                                              18       Q Well, the Beck Depression Inventory has
19          There was a previous suicide in Sherburne        19   been around since 1996. Correct?
20   County not too far away from this. Correct?             20       A I don't know exactly when it came into
21      A I don't know the exact date. But it was            21   being. But I know it's been around for a long time.
22   around that time.                                       22       Q About as long as you.
23      Q Yeah.                                              23       A Well, I'm a bit older than that.
24          Did you do anything to -- and it -- was          24       Q As a doctor.
25   that by hanging?                                        25       A Oh, as a physician. Correct. Yes. Yes.


                                                        55                                                           57
1        A I don't recall the method offhand. I'm             1       Q Okay. So they've been using it, basically,
2    sorry.                                                   2   your whole career?
3        Q Well, those are -- are those big events,           3       A To some extent, yes. I've used it in
4    where you get people together and go over best           4   varying capacities.
5    practices and that sort of thing?                        5       Q And tests like that, psychometric tests,
6        A I review the cases for, you know, medical          6   have sensitivity and specificity ratings. Correct?
7    care and the merits of that care soon after an event     7       A Correct.
8    like that, yes. I just don't want to misspeak.           8       Q Do you know what the Beck Depression
9        Q Did you talk to Crystal Waagmeester about          9   Inventory-II's sensitivity rating and specificity
10   this?                                                   10   rating --
11       A I don't recall if I ever spoke to her             11       A I don't have it committed to memory.
12   directly after or not.                                  12       Q Showing you Exhibit 10. Would that -- does
13       Q Do you recall --                                  13   that appear to indicate that it's sensitivity rating
14       A My review -- my review of her decision            14   is 81 percent and specificity is 92 percent?
15   making on this case I thought was good and competent.   15       A That's what this says. I can't speak to if
16   So I wouldn't have had issue with what she did.         16   that's accurate or not, but...
17       Q And you -- did you understand that her            17       Q What does it say on -- and that's clearly
18   expectation was that he would be seen by a mental       18   referring to the Beck Depression Inventory?
19   health professional the next day?                       19       A Uh-huh.
20       A My understanding of her expectation is that       20       Q Is that right?
21   this would be a prompt referral to the mental health    21       A Yeah. Beck Depression Inventory-II.
22   professional, and it is their clinical decision         22   Correct.
23   making of how they're going to proceed with this        23       Q Now -- then, how to score the BDI. It
24   case. That's my understanding of it.                    24   says -- this is a scale you have in your clinic.
25       Q That's not what she said in her deposition,       25   Isn't it?


                                                                                          15 (Pages 54 to 57)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                   Todd Leonard
                                                     5/31/2019
                                                        58                                                              60
1         A We use a modified version of this scale.          1      A    Yeah. He's psychologist. Doctor of --
2         Q Well, you --                                      2      Q    He's a -- Dr. Robertson.
3         A That helps our nurses.                            3      A    Dr. Robertson. Correct.
4         Q That -- the scores from 29 to 63 indicate         4      Q    I want to correct -- be the right...
5    severe depression?                                       5          He didn't receive any psychotherapy from
6         A Oh, I agree. I agree with that.                   6   him. Correct?
7         Q Okay.                                             7      A Not during this time frame, no.
8           And hydroxyzine is not an antidepressant.         8       Q And he didn't have any DSM-5 multiaxial
9    Is it?                                                   9   diagnose -- diagnosis or assessment. Correct?
10        A Correct.                                         10      A Not yet.
11        Q He received no antidepressant?                   11       Q It's harder to do after they kill
12        A During that time frame? No.                      12   themselves. Isn't it?
13        Q And as far as -- there wasn't anything done      13          MR. NOVAK: Form. Argumentative.
14                                                           14          MR. BENNETT: Strike it. That's fine. I
     to treat his depression in any way from November 1 to
15                                                           15   don't need an answer.
     November 9. Correct?
16                                                           16          MR. NOVAK: Just for fun. Right, Bob?
          A No. I think they were following all
17                                                           17          MR. BENNETT: Yep.
     processes that we use. That we're initiating his
18                                                           18          MR. NOVAK: Great.
     care, getting the referral made. It's a process that
19
                                                             19          Go on.
     we go through. And whether he would have been on an
20
                                                             20   BY MR. BENNETT:
     antidepressant when that would have happened, that
                                                             21       Q Well, I mean, it doesn't do any good to --
21   all goes through with our process in working with our
                                                             22   to not provide care to somebody. That's sort of the
22   mental health professional and...
                                                             23   essence of deliberate indifference. Do you
23        Q I'm just asking you if he got any care and
                                                             24   understand that?
24   treatment for his depression. Did he get any
                                                             25          MR. NOVAK: Form. It's --
25   counseling for his anti -- for his depression? Did

                                                        59                                                              61
 1   he get any -- any psychotropic drugs for his             1   BY MR. BENNETT:
 2   depression?                                              2       Q You know --
 3      A He got no antidepressant medication during          3       A What's the question? I'm sorry.
 4   this time. But what I'm telling you is, he's having      4       Q -- the standard -- the legal standard
 5   these visits with our nursing staff. They're             5   you're -- that you're being held to here is whether
 6   consulting with our mental health professional. He's     6   there was deliberate indifference to a serious
 7   making clinic decisions on when it's best for him to     7   medical need. Isn't that -- do you understand that's
 8   see that patient. And then based on that, that's         8   what --
 9   when we would decide on a full treatment plan for        9       A I understand the essence of deliberate
10   this patient.                                           10   indifference. Correct.
11      Q All right. And my question is simply:              11       Q And a conscious decision to do nothing
12   Between November 1, when he got to the institution,     12   would be evidence of deliberate indifference.
13   and November 9th, when he hung himself, did he          13   Wouldn't it?
14   receive any care and treatment for the severe           14       A I'm not an attorney, sir. I -- I can't
15   depression?                                             15   answer that. I am not an expert in law.
16          MR. NOVAK: Asked and answered.                   16       Q Well, the Beck Depression Inventory with
17      A He did not receive any antidepressant              17   its sensitivity and specificity is indicative of a --
18   medication during that time.                            18   of severe depression, as you indicated. Correct?
19   BY MR. BENNETT:                                         19       A It's -- it's another tool that we use in
20      Q Did he receive any psychotherapy from any          20   our assessment of patients.
21   psych -- licensed psychologist?                         21       Q And when did he take that test, according
22      A No formal psychotherapy.                           22   to the medical records?
23      Q All right.                                         23       A I'd have to look to give you the exact time
24          Mr. -- or I guess it is Dr. Is it -- is he       24   when he --
25   a PsyD?                                                 25       Q It's the 5th, isn't it?


                                                                                           16 (Pages 58 to 61)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                Todd Leonard
                                                  5/31/2019
                                                     62                                                          64
 1       A It's when he returned it. I just don't --       1       Q And there's nothing that indicates that he
 2       Q Okay.                                           2    reviewed it on the 6th, including -- he hasn't orally
 3       A I don't know the exact time when he             3    told you that, and there's nothing in writing that
 4   received it.                                          4    shows that it was done on the 6th. Correct?
 5       Q Okay. See if we can find it.                    5       A I believe that he did it on the 6th, based
 6            Exhibit 27.                                  6    on all of my experience working with Dr. Robertson;
 7       A So this was reviewed on November 5th by         7    based on the way they hand off these cases in that
 8   Nurse Pfeifer.                                        8    clinic. He would have arrived on Monday morning. He
 9       Q And Exhibit 19 -- I've got to find              9    would have had this referral waiting for him. I'm
10   Exhibit 19. I think it's in the middle pile here.     10   quite certain he reviewed this promptly that day.
11            Do you see 19?                               11   And -- reviewed this case. I don't know who he spoke
12       A I don't yet.                                    12   to. And he would have made a determination then that
13       Q Maybe I've got it here.                         13   he would see this patient on the 16th.
14            19 or 20?                                    14      Q Well, Trump believes windmills cause
15            Okay. We'll just take a second here and      15   cancer.
16   find it.                                              16         But there's nothing in the record that
17            Why don't we go off the record for five      17   shows that he reviewed it on the 6th. Is there?
18   minutes.                                              18      A Again, that's all I can tell you, is I
19            VIDEOGRAPHER: Off the record at 10:13 a.m.   19   believe that he reviewed it on the 6th. Based on
20            (Recess taken.)                              20   when I see this referral going to him, knowing that
21            VIDEOGRAPHER: This is File 2. We're on       21   he would be there on Monday, and his typical
22   the record at 10:25 a.m.                              22   operating procedure and our expectations in the
23   BY MR. BENNETT:                                       23   clinic. So...
24       Q I think this is the exhibit that shows that     24      Q Yeah. But please answer my question.
25   it was given and scored on the 5th. If you look at    25   There's nothing in the medical record that shows that

                                                     63                                                          65
1    the test to it, it marries up that way.                1   he saw -- that he reviewed it on the 6th?
2        A Yeah. It may have been -- wait one second.       2       A It's not documented that it says
3           Oh. It was given on the 3rd.                    3   November 6th on it. I agree.
4        Q Well, when was it scored?                        4       Q And if he did, he ignored him for ten days?
5        A It was scored on the 5th. So he returned         5       A I don't believe he ignored this patient at
6    it on the 5th.                                         6   all.
7        Q And Crystal Waagmeester was called on the        7       Q Okay. Yeah.
8    5th?                                                   8          He doesn't believe he had any involvement
9        A Correct.                                         9   with the patient at all. According to his own
10       Q Immediately after getting that? That same       10   writing I showed you. Isn't that right?
11   day?                                                  11       A I can't speak for Dr. Robertson's email a
12       A Yeah. Probably. Yeah.                           12   month later.
13       Q Yeah.                                           13       Q Well, what do you base your belief on?
14       A I don't -- yeah.                                14       A My experience with him and the medical
15       Q Probably?                                       15   records that I see.
16       A Uh-huh.                                         16       Q Well, the medical records don't indicate
17       Q And so between the 5th, the mental health       17   anything from Dr. Robertson, other than he scheduled
18   specialist, Dr. Robertson, decided that he could go   18   him for appointment ten days after you believe he
19   between the 5th and the 16th without being seen?      19   looked at the record, and 11 days after he scored a
20       A Ah...                                           20   43 on the BDI. Correct?
21       Q Due to your process and protocols, that         21       A What I see is that Dr. Robertson was
22   sort of thing?                                        22   consulted on this patient at least twice by our
23       A I believe Dr. Robertson reviewed this case      23   staff; reviewed the referral and the records
24   on Monday the 6th, and made a determination that he   24   available, and determined that he was going to see
25   was going to see the patient on the 16th.             25   this patient on the 16th.


                                                                                        17 (Pages 62 to 65)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                  Todd Leonard
                                                    5/31/2019
                                                       66                                                        68
1       Q Again, there's nothing -- you don't --              1       A He can speak for that. I just -- I can't
2    you've never asked him about it?                         2   speak for him. That's all.
3       A Dr. Robertson?                                      3       Q You believe that untreated severe
4       Q Yeah.                                               4   depression can lead to suicide. Don't you?
5       A I don't know if I've every spoke to him             5       A It's possible. Yes.
6    about this patient or not. I don't recall.               6       Q In fact, that's what happened in this case.
7       Q Well, you indicated you hadn't spoken to --         7   Isn't it?
8       A No, you asked me if I had -- I don't                8       A No. I don't believe that's what happened
9    remember the exact words. If I had call and given        9   in this case. I believe this patient made a
10   him the something about this case. And I haven't        10   conscious decision to complete a suicide. I can't
11   done anything of the sort. I just don't recall if I     11   tell you what was in his head.
12   ever had any conversation with him shortly after        12       Q Well, one of the things -- you have in the
13   Mr. Lynas' death or not.                                13   medical record reports of interviews by Alyssa
14      Q But not recalling could -- could be from           14   Pfeifer. Right?
15   two things. One: You did it and you don't remember.     15       A Correct.
16   The second is you didn't do it at all. Right?           16       Q And the Beck Depression Inventory. Right?
17      A I'm just telling you I, don't recall if I          17   These are the tools. Right?
18   had a direct conversation with Dr. Robertson shortly    18       A Correct.
19   after.                                                  19       Q And then you have these sort of discordant
20      Q But the record reflects, from                      20   suicide risk screening things that are low?
21   Dr. Robertson, that he had no involvement in it.        21       A I don't agree there's discordant, but --
22   Correct?                                                22   that's your word.
23      A No. The medical records don't say that.            23       Q Well, are screening -- are the suicide risk
24      Q Well, the only thing that -- isn't that            24   screening numbers discordant with a BDI of 43?
25   what Dr. Robertson wrote?                               25       A I don't believe they have to be one in the


                                                       67                                                        69
1        A Dr. Robertson sent an email to someone a          1    same. I don't believe they have to give the same
2    month after this case saying whatever Dr. Robertson     2    numbers. They are what they are. They're
3    said in his email. I'm just telling you, my review      3    independent tools that you use.
4    of this case tells me that he was consulted on the      4       Q And one is a tool that's been used for
5    case at least twice.                                    5    essentially the entirety of your medical career --
6        Q Well, but the -- the actual --                    6       A Correct.
7           From Dr. Robertson there are two things in       7       Q -- and is -- is a consistently utilized
8    the record. One: That handwritten note, say he's        8    psychometric test device used by psychologists and
9    scheduled to see him on the -- on 11/16/17.             9    psychiatrists the world over?
10       A Correct.                                          10      A I can't speak to how pervasive it's used
11       Q And the second is the email. Right?               11   worldwide. I can tell you it's used commonly in our
12   That's the only two things authored by Dr. Robertson.   12   operations, day in and day out.
13   Am I correct?                                           13      Q Okay.
14       A Authored by Dr. Robertson. I agree with           14          Have you ever listened to the phone calls
15   that.                                                   15   from James Lynas, patient or inmate number 12010?
16       Q Okay.                                             16      A I don't believe so.
17       A And again, I don't know -- I'm not going to       17      Q Had any -- read any reports of those?
18   speak for what Dr. Robertson was saying in his email.   18      A I don't believe so.
19       Q Well, the reason you write emails is to           19      Q Okay.
20   communicate facts to people, among other things.        20          Now, there's a -- there's a policy imposed
21   Correct?                                                21   on you guys, the MEnD people, by Sherburne County
22       A There's a lot of reasons for writing              22   Sheriff's Department, as I understand it, about the
23   emails. I just -- I just can't speak to what he         23   use of the term "suicide watch" not being something
24   remembered at that time or not. I --                    24   that they want to have utilized. Right?
25       Q But he can.                                       25      A I'm not aware of such policy.


                                                                                         18 (Pages 66 to 69)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                   Todd Leonard
                                                     5/31/2019
                                                         70                                                         72
 1       Q Not at all?                                         1      A This is a job description.
 2       A I'm not aware of any policy of that nature.         2         I'm sorry. What was the question?
 3   Our -- our staff commonly used the term "suicide          3         Isn't it? Or did I misread it? Sorry.
 4   watch."                                                   4      Q No, excuse me. I had -- maybe I handed you
 5       Q And that's --                                       5   the wrong one.
 6       A They may choose not to use that. I don't            6         Oh, this is the job description for medical
 7   know.                                                     7   provider. You're responsible for the contents of
 8       Q Who is "they"?                                      8   that?
 9       A Sherburne County staff. I don't know.               9      A I'm one of the people responsible for
10       Q Well, you were the medical director there          10   putting this together.
11   in November 2017. Right?                                 11      Q As the CEO, you're ultimately the person in
12       A Correct.                                           12   charge?
13       Q What was their policy in 2017?                     13      A Of my staff? I'm responsible for
14       A I don't have their policy from '17                 14   supervising my staff, correct.
15   committed to memory. I'm sorry. I don't know what        15      Q And supervising the policies that govern
16   it specifically says.                                    16   your staff?
17       Q But do you know what it generally said with        17      A Correct.
18   regard to the use of the term "suicide watch"?           18      Q Implemented by MEnD.
19       A I don't recall that terminology.                   19         (Reporter's note: No answer was provided.)
20          It was well understood between correctional       20   BY MR. BENNETT:
21   staff and medical staff, whatever the term used, what    21      Q Now, you know that many, many of the
22   it meant.                                                22   inmates do not have regular mental -- or medical or
23       Q Well, you are the -- you were the medical          23   mental health care. Correct?
24   director. You don't know what terms that they wanted     24      A You'd would have to be more specific. I'm
25   you to use?                                              25   sorry.


                                                         71                                                         73
1        A No. I know the terms that we used and they         1       Q Well, a lot of the inmates at Sherburne
2    accepted them and they understood them.                  2    County do not have medical insurance. Would agree
3        Q Okay. Maybe I have it wrong, then. Did             3    with that?
4    you have a policy, did MEnD have a policy, to not use    4       A I'm still not totally following your
5    the term "suicide watch"?                                5    question.
6        A No.                                                6       Q Is it -- what don't you follow?
7        Q You're perfectly comfortable with the use          7       A When you're incarcerated, you have no
8    of the term "suicide watch"?                             8    insurance. Are you talking about prior to
9        A I am.                                              9    incarceration?
10       Q And as far as you know, sitting here today,        10      Q Yeah, prior to incarceration.
11   under oath, there was no restriction on the use of       11      A No. I would say most patients have
12   the term "suicide watch" at Sherburne County Jail in     12   insurance; just how many have MA versus private
13   November of 2017?                                        13   insurance. There's certainly some that do not have
14       A I'm not aware of that, if that was in              14   any insurance. But I would say, in recent years,
15   place.                                                   15   because of legislation and such, we -- we have more
16       Q Okay. As I understand it, it's your job to         16   people coming to the jail who are actively on
17   know what's going on in the facilities you're the        17   insurance.
18   medical director at, if you're part of the suicide       18      Q You have a number of people that are
19   prevention plan. Correct?                                19   obviously self-medicating for mental health problems?
20       A I -- I am well aware of many things that           20   Like Mr. Lynas?
21   were happening in Sherburne, and -- and I should know    21      A I -- again, I don't know the reasoning for
22   that. Yes.                                               22   drug abuse with this particular patient. But we
23       Q Did -- are you the person responsible for          23   certainly have a significant number of patients that
24   the development of Exhibit 17, the suicide prevention    24   come to us that abuse drugs for a variety reasons and
25   policy?                                                  25   circumstances. It's a significant problem.


                                                                                           19 (Pages 70 to 73)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                                  Todd Leonard
                                                    5/31/2019
                                                        74                                                          76
1        Q Does MEnD's mental health -- does MEnD's          1    future goals of going to treatment, and putting his
2    medical record of James Lynas, regarding James Lynas,   2    life back together for his daughter so he [sic]
3    indicate the fact that he was self-medicating with      3    doesn't have to go through the same thing he did.
4    drugs to cover or mask his mental health?               4    Reports --
5        A I'd have to review the records to give you        5        Q So she doesn't have to go through. Right?
6    that level of detail. I know it documents that he's     6    She doesn't have to?
7    been abusing drugs.                                     7        A For his -- oh, I'm sorry. "For his
8        Q And do you remember...                            8    daughter so she doesn't have to go through the same
9            (Sotto voce communication between               9    thing he did. Patient reports if he did have
10   plaintiff's counsel.)                                   10   suicidal thoughts he would tell the correctional
11   BY MR. BENNETT:                                         11   officer or clinic."
12       Q The history of the present illness in the         12       Q And you and I have been through that
13   medical record indicates that, doesn't it? That he      13   before. In fact, it's well-known the denial of
14   was self-medicating, and had come to that realization   14   suicide thoughts or the saying you would report it is
15   here in prison -- or in jail, rather?                   15   not a reliable -- is not to be relied on by medical
16       A I don't see where he -- he claims that he's       16   or mental --
17   using drugs to -- the term "used," I don't see that.    17       A We --
18   Unless I missed it.                                     18       Q -- health professionals.
19       Q Read the sentence that after "reports."           19       A We don't rely on that in and of itself. We
20   Out loud.                                               20   try to take all the different aspects of a case that
21       A "Reports now being in jail"? That one?            21   we can, and make the best clinical decision we can
22       Q Uh-huh.                                           22   make.
23       A "Reports now being in jail is the first           23       Q And in response to that, what he got was
24   time in one and a half years he's been sober and is     24   the hydroxyzine -- hydroxyzine prescription.
25   having to deal with his mental health. When asked       25   Correct?


                                                        75                                                          77
1    how he's currently coping with it, patient stated,      1        A And a referral to a mental health
2    'Honestly, I'm suffering and not coping with it.'"      2    professional.
3           Do you want me to continue?                      3        Q And that was written on what date?
4        Q Yeah.                                             4        A This is on 11/5.
5        A "Patient reports he went to court on              5        Q So the referral was to occur, per the note
6    Tuesday and got four months, but possibility of going   6    of Dr. Robertson, 11 days after that?
7    to workhouse after 30 days, but thinks it's in his      7        A No. The referral was made --
8    best interest to do the four months and then go to      8        Q Or the -- the --
9    treatment that does dual diagnosis to get help with     9        A -- promptly.
10   drug use and mental health, like at Nystrom or          10       Q He was supposed to see him 11 days after
11   Recovery Plus. Reports the last time he went to         11   that?
12   treatment, his mental health was not addressed, and     12       A Dr. Robertson determined from the referral
13   he thinks that was part of the issue of returning to    13   that he would see him on the 16th.
14   drugs. Patient reports definitely feeling depressed     14       Q Uh-huh. Okay.
15   and, 'My anxiety is through the roof.'"                 15          Now, the contract refers to "crisis
16          Keep going, or...                                16   intervention services." What are they?
17       Q Sure.                                             17       A Well, typically, crisis intervention is,
18       A "Reports feeling very stressed about being        18   depending what jail you're in, is a mobile crisis
19   locked in for 20 hours a day while in Gamma, but when   19   unit that you can use when you feel necessary.
20   he has time out, his -- of his cell, he watches TV or   20   Typically, if someone is on suicide watch and they're
21   walks, which helps. Reports his insomnia is             21   about to be released, occasionally we'll reach out to
22   maddening, his mind is going crazy with thoughts, and   22   mobile crisis to assess a patient on the spot prior
23   going through many emotions, like frustration,          23   to release; especially, if there's any concerns with
24   irritated, and then emotional. Patient reports          24   having a road deputy put an emergency hold on a
25   having current goal of getting life back together and   25   patient and take him to the ER themselves.


                                                                                          20 (Pages 74 to 77)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Todd Leonard
                                                   5/31/2019
                                                      78                                                             80
1        Q The contract calls for mental health               1      A Yeah. I'd really prefer not to talk about
2    specialists to be at the institution, in April of        2   another patient's care or circumstances.
3    2014, three days a week, but by 2017, it was five        3      Q He's dead and is long past caring.
4    days a week. Right?                                      4         The other person actually --
5        A It was a minimum of five days, and I               5      A Well, I care.
6    believe there was actually even some days where if       6      Q Okay.
7    Dr. Robertson requested, we would have additional        7      A I'm uncomfortable talking about --
8    staff assist him.                                        8      Q Okay.
9        Q Yeah. Did you have a -- any other people           9      A -- another patient's care and situation
10   commit suicide during the first 16 days of November     10   than this case.
11   at the Sherburne County Jail?                           11      Q Well, we'll --
12       A I don't believe so.                               12         But the other -- the Stearns County one,
13       Q Okay.                                             13   the person had to secure a razor from a roommate;
14       A I don't -- I don't know the date of the           14   disassemble the razor, the shaving razor; and utilize
15   other suicide.                                          15   a razor to cut himself from ear to ear, severing his
16       Q So, Mr. Lynas was the only person desperate       16   jugular vein. Remember that? And carotid artery?
17   enough to commit suicide during that time period. Is    17      A Again, I -- I'm uncomfortable talking about
18   that right?                                             18   another patient's situation. I really am.
19       A I'm not going to characterize. I'm just           19      Q Well, I think you have to answer the
20   going to say that he is the only person that I'm        20   questions. I don't think you -- you can -- you're --
21   aware of that committed suicide in Sherburne County     21      A Well, I've got privacy issues as a
22   Jail in the time frame you just provided.               22   physician that I --
23       Q And that he made a plan, fashioned a noose,       23         I don't even -- I'm not an attorney. I
24   fastened the noose to a -- a secure point in the        24   don't know --
25   cell, and hung himself. Correct?                        25      Q Well, that's our client. So I'm -- I mean,


                                                      79                                                             81
 1       A I can't speak to what was going through his        1   I know -- I know what I can do. So your attorney did
 2   head directly before he completed his suicide.           2   not tender an objection. Okay?
 3       Q No. But that's -- that's what he did. I            3        A Okay.
 4   didn't say anything about -- that was -- that was not    4        Q So answer the question.
 5   a question about his -- about his mental condition.      5        A Okay. What is the question, sir?
 6   It was a question about the acts he took to              6        Q Well, the question is: These -- in the two
 7   complete -- to make a plan and complete the plan.        7   suicides that you and I have been involved so far,
 8   Right?                                                   8   the first inmate had to secure a razor that he wasn't
 9       A I'm aware of the fact that he used some            9   supposed to have from the third party; disassemble
10   sort of linen or sheet, or something of that nature,    10   the razor; get into an area where he could be
11   and hung himself in his cell. That's the extent of      11   private; and then take the disassembled razor and use
12   what I recall of the actual act of completing           12   it to cut his throat. Right?
13   suicide.                                                13        A Yeah, I mean, my recollection of that event
14       Q But -- so you have to figure out a way to         14   is that this patient stole a razor from his cellmate.
15   commit suicide. That's the plan, right?                 15   I don't know exactly what he did with that razor.
16       A Yeah. I mean, I -- that plan can happen in        16   And he went to the shower area, if I remember
17   30 seconds; it can happen in ten seconds. It --         17   correctly, and completed a suicide in that manner.
18   that's what I mean. I don't know --                     18        Q Well, you -- you can't use it in the -- you
19       Q Well, it can't, really, can it? I mean, it        19   can't use the razor if it's in the form of a shaving
20   takes longer to hang yourself than that, doesn't it?    20   razor. You have to get the blade out to cut that
21       A To plan a suicide in a jail? No, it does          21   deeply. Don't you?
22   not take very long at all.                              22        A Yeah, I'm just saying. I don't know
23       Q Well, the other one we had, that you and I        23   exactly how he did that. I'm just saying that's
24   know of, I mean, the guy had to get a razor from --     24   what -- that's my recollection of what happened.
25   secure a razor. Right?                                  25        Q Okay. And in this case, the person had to


                                                                                          21 (Pages 78 to 81)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                 Todd Leonard
                                                   5/31/2019
                                                      82                                                          84
1    get -- use materials in the cell to end his life in    1    assistance when he needed from our mental health
2    the cell by fashioning a noose, fastening the noose    2    director, or if the mental health director directed
3    to a secure point in the cell, and then hanging        3    another mental health specialist to come on site when
4    himself. Correct?                                      4    he needed them.
5        A That -- that is, in this particular case,        5       Q And as I understand your testimony, and
6    that's how I understand this happened. And that can    6    correct me if I'm wrong, you were the medical
7    happen very quickly. It just depends on the person's   7    provider, actually, in November of 2017?
8    actions. And I'm just saying, there's no particular    8       A No. That's incorrect.
9    timeline. Could have done it quickly. I don't know.    9       Q Okay. Who was?
10       Q Okay. Do you have any understanding as a         10      A Janell Mehlhoff.
11   physician how long it takes to kill yourself by use    11      Q Is that her name now?
12   of a fashioned ligature, like a sheet or a --          12      A No. It's Janell Hussein.
13       A A hanging?                                       13      Q Is there any indication that Janell Hussein
14       Q Yes.                                             14   saw Mr. Lynas in the medical record that you
15       A I mean, we always talk about 12 minutes.         15   reviewed?
16   After 12 minutes, the risk of death is high from       16      A In -- in the November incarceration, I
17   hanging.                                               17   don't believe there's anything in my review of the
18       Q Have you seen the video of Mr. Lynas             18   records that says that she saw him face-to-face.
19   hanging himself?                                       19      Q How about the nursing director?
20       A I have not.                                      20      A Saw this patient face-to-face?
21       Q You agree that despite what the contract         21      Q Yeah.
22   seems to say, that MEnD was to supply the mental       22      A I don't believe so.
23   health and substance abuse services at the Sherburne   23      Q Okay. So it would have been the nurses
24   County Jail?                                           24   that saw him face-to-face. Just plain RNs. Correct?
25       A I -- I'm not sure what you're specifying to      25      A Registered nurses who -- trained and


                                                      83                                                          85
1    what's in the contract. My understanding is that we    1    experienced from us, in consultation with the medical
2    were to provide mental health services, and they had   2    provider and our mental health specialist.
3    another vendor on site that dove into if someone was   3       Q Yeah. But they're -- the only people that
4    there long enough into substance abuse therapy and     4    saw him, visualized him, talked to him, were nurses?
5    on-site treatment.                                     5       A From our staff -- well, and then our -- our
6       Q And just so we're clear, if I -- reviewing        6    health technicians would have saw him face-to-face.
7    the...                                                 7       Q For the three times for the medical and --
8           Looking at the contract, you were to            8       A I don't know how many times they would have
9    provide administrative assistance that deal with the   9    seen him face-to-face. I know, based on the MAR, he
10   medical records. Is that correct?                      10   took hydroxyzine three times. I don't know what
11      A Correct.                                          11   other medications he took during that time.
12      Q Nursing director --                               12      Q Does MAR -- the MAR indicate he took
13      A Amongst other task.                               13   anything else?
14      Q Nursing director. Correct?                        14      A I'll have to look at it again.
15      A Correct.                                          15      Q Maalox.
16      Q And who was the nursing director in               16      A Yeah, he had Maalox available to him.
17   November of 2017?                                      17      Q How did they give that? They don't chart
18      A I believe it was Diana VanDerBeek.                18   that the way they do a prescription. Do they?
19      Q Okay.                                             19      A I would -- it's charted in the medical
20      A I can't swear to that. But I believe              20   records that it was put in place for him. And should
21   that's who it was at -- around this time in 2017.      21   say in the MAR when he took it. Because that would
22      Q The mental health specialist was                  22   have been as needed as well.
23   Dr. Robertson?                                         23      Q Okay. Let's see if we can find that.
24      A Dr. Robertson was the main mental health          24          He -- so he took it on the 3rd twice.
25   specialist on site. And then he would have             25   Right?


                                                                                         22 (Pages 82 to 85)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                 Todd Leonard
                                                   5/31/2019
                                                      86                                                             88
1        A Yep.                                               1   met Crystal Waagmeester?
2        Q And on the 5th twice?                              2       A I'm not sure. It's possible, but I don't
3        A Yep.                                               3   know.
4        Q And that's it?                                     4           (Sotto voce communication between
5        A So our health technicians would have seen          5   plaintiff's counsel.)
6    him at least these times, and these times. And then      6   BY MR. BENNETT:
7    I don't know if he ever took over-the-counter            7       Q The terms of Exhibit 5 --
8    medications. Those are not on the MAR. That would        8           That's the contract. Well, I'll show you
9    be something he would request: I want some Tylenol,      9   the --
10   or I want something...                                  10           -- defines a "mid-level practitioner" as,
11       Q Is Maalox a prescription?                         11   "An advanced registered nurse practitioner or
12       A No.                                               12   physician assistant who has completed an advanced
13       Q I mean, that is over the counter, isn't it?       13   training program. A mid-level practitioner will be
14       A Yep. But this is specifically put in place        14   duly licensed to practice medicine in the appropriate
15   by our staff.                                           15   state."
16       Q Okay.                                             16           Is that right?
17       A That's why it goes on the MAR.                    17       A That's what it says in -- in this document.
18       Q And it looks like he had one pill,                18   Yes.
19   according to the MAR, of hydroxyzine 50 milligram, on   19       Q And that's a document that you signed.
20   the -- is that on the 6th and two on the 7th?           20   Isn't it?
21       A Correct.                                          21       A I'm assuming I did. I'd have to see,
22       Q All right.                                        22   but...
23           And there's no notation on any -- on the        23           Correct.
24   MAR that he refused any drug?                           24       Q What was your schedule at the jail? When
25       A It -- it wouldn't be a case of refusal            25   were you supposed to be there, if at all?


                                                      87                                                             89
 1   because these are as needed. It's -- it's up to him     1         A I'd have to have more of a specific --
 2   whether he wants to take them or not.                   2    when -- when do you mean?
 3       Q Well, wouldn't it still be -- wouldn't you        3         Q The Sherburne County Jail. When were --
 4   chart the refusal?                                      4         A In November 2017?
 5       A There's no refusal, so there's no refusal         5         Q Yeah. Good for starters.
 6   to chart. If it's as needed, it's up to him. If he      6         A I would have been on site for a variety of
 7   feels as though he needs them, all he has to do is      7    reasons: For cross coverage; if medical providers on
 8   ask for the medication. It's available. And he          8    site needed my assistance face-to-face with patients;
 9   would have known that.                                  9    if I were there for particular meetings; if I was
10       Q Okay.                                             10   there for case review with anyone. Oh, my goodness.
11          The nurses refer to Crystal Waagmeester as       11   There's a lot of different reasons I could be on
12   a nurse practitioner throughout the record. Correct?    12   site.
13       A I don't know that. I'm not sure. She's a          13        Q So how many -- in November of 2017, how
14   physician assistant.                                    14   many jails did MEnD contract to provide such services
15       Q I know that.                                      15   at?
16       A Okay. I -- I don't know if they're                16        A I don't have that number to memory at that
17   referring to that or not.                               17   moment.
18          And either way, they would have referred to      18        Q What's your best estimate?
19   it as a medical provider. That's what's important       19        A I don't know if I have a best estimate. I
20   for nursing staff.                                      20   don't want to speculate.
21       Q So it doesn't -- okay.                            21        Q Well, tell me the counties you remember.
22          So that wouldn't concern you, if they            22        A I -- I can remember St. Louis County,
23   did -- can I have those?                                23   Beltrami County, Crow Wing County, Stearns County,
24       A Oh. Sorry.                                        24   Benton County, Mille Lacs County. This is off the
25       Q Do you know if any of these nurses has ever       25   top of my head.


                                                                                          23 (Pages 86 to 89)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                Todd Leonard
                                                  5/31/2019
                                                     90                                                          92
 1      Q    Sherburne County?                             1         Q A thousand?
 2      A    Sherburne, of course.                         2         A Potentially over a hundred.
 3      Q    Todd?                                         3         Q Are the nurses independent contractors
 4      A    No.                                           4    versus employees?
 5      Q    Becker?                                       5         A No. They're employees.
 6      A    No.                                           6         Q Okay. So all of the nurses, all of the --
 7          Dakota County, we had some services there.     7         A Any employee that works for me would have
 8   I believe Olmsted County. I believe Kandiyohi         8    been an employee at that time.
 9   County. I believe Nobles County.                      9         Q Okay.
10          Beyond that, I would be really speculating     10        A I just don't have exact number, you know,
11   when particular customers came aboard.                11   from that far back.
12       Q Any other states in 2017?                       12        Q How many MDs did you employ then?
13      A 2017? I believe we were with Douglas             13        A Subcontracted one.
14   County, Wisconsin. And I don't recall if we were      14        Q So the only medical doctors in all of --
15   anywhere else.                                        15   for all of the counties you described, and any others
16       Q Iowa?                                           16   that you can't remember, there was one subcontracted
17      A We had -- I don't know in 2017 if we had         17   doctor and you?
18   any services there. I don't recall.                   18        A Yep. And then we had nine medical
19       Q How many of those were you the medical          19   providers at this time. And in 2017, I don't recall
20   director at in November of 2017?                      20   if it was less than that or not.
21      A The ones in Minnesota and Douglas County,        21        Q And by "medical providers," you're talking
22   Wisconsin.                                            22   about PAs?
23       Q And how many prisoners were you the medical     23        A Or NPs.
24   director for in 2017?                                 24        Q Or what?
25      A I -- I don't know the number.                    25        A NPs. Nurse practitioners.


                                                     91                                                          93
1        Q Thousands?                                       1       Q Okay.
2        A On any given day? I wouldn't be able to          2       A Yeah.
3    give you an exact answer.                              3       Q But in terms of doctors, medical doctors.
4        Q Well, Sherburne County is how many on -- at      4   And did you employ other doctors of -- either PsyDs
5    a typical day?                                         5   or licensed clinical practitioners or masters in
6        A In November 2017, it was probably, my best       6   social work?
7    guess, is around 500 inmates. That's my best guess.    7       A Oh, we had -- I mean, we had several
8           So, I mean, to answer your question, I know     8   master's level or higher mental health specialists.
9    it would be over a thousand.                           9   Dr. Robertson, of course, would have been
10       Q Would it be over 5,000?                         10   psychologist.
11       A I don't believe so. I don't believe so.         11       Q How many?
12       Q How many in -- in Dakota?                       12       A How many what?
13       A At that time, I'm not sure. And I -- I          13       Q Mental health specialists.
14   wouldn't have been -- I don't believe I was the       14       A At that time?
15   medical director in Dakota at that time because we    15       Q Uh-huh.
16   only had nursing services then.                       16       A I don't know the exact number.
17       Q Are you now?                                    17       Q Well, give me -- tell me the people you can
18       A We are now. Yep.                                18   remember.
19       Q Are you the medical director now?               19       A I don't know if --
20       A Yes.                                            20       Q I mean, is it a handful or is it 50, or...
21       Q How many employees did you have in 2017?        21       A I would say it's somewhere around six.
22       A I wouldn't be able to give you a specific       22       Q Okay.
23   answer.                                               23       A It's between six and ten, somewhere in
24       Q Hundreds?                                       24   there. That's my --
25       A No.                                             25       Q How many do you have now?


                                                                                        24 (Pages 90 to 93)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                               Todd Leonard
                                                 5/31/2019
                                                     94                                                                      96
 1                                                         1
          A -- educated guess.                             2              REPORTER'S CERTIFICATE
 2            I can tell you, if you give me a second.     3
                                                           4       I, Jane T. Doby, Registered Merit Reporter, a
 3            I believe we have ten.                            Notary Public in and for the County of Hennepin,
 4        Q How many doctors do you have now?              5    State of Minnesota, certify that the foregoing is
                                                                a true record of the testimony given by TODD LEONARD,
 5        A Medical doctors or --                          6    who was first duly sworn by me, having been taken on
 6        Q Medical doctors.                                    May 31, 2019, at Caribou Coffee, St. Cloud West, 4135
                                                           7    West Division Street, St. Cloud, Minnesota, in my
 7        A Myself and our subcontracted physician.             presence and reduced to writing in accordance with my
                                                           8    stenographic and computerized notes made at said time
 8        Q And who is the subcontracted one?                   and place;
 9        A Steve Scurr.                                   9

10                                                                     I further certify that I am not a
          Q And how long has he been subcontracted?        10   relative or employee or attorney or counsel of any
11        A I don't know the exact time frame. It's             of the parties or a relative or employee of such
                                                           11   attorney or counsel;
12   been a while.                                         12          That I am not financially interested in
13                                                              the action and have no contract with the parties,
          Q How many hours does he work in a given         13   attorneys, or persons with an interest in the
14   week, for you?                                             action that affects or has a substantial tendency
                                                           14   to affect my impartiality;
15        A It varies. I guess, it could be up to          15          That the cost of the original has been
16   eight to 12. That would be speculating, though.            charged to the party who noticed the deposition,
                                                           16   and that all parties who ordered copies have been
17   I -- it varies week to week.                               charged at the same rate for such copies;
18                                                         17
              MR. BENNETT: Okay.                           18         That the witness DID request an opportunity to
19            Why don't we take five.                           review the transcript.
                                                           19
20            VIDEOGRAPHER: Off the record at 11:10 a.m.              WITNESS MY HAND AND SEAL this 5th day of
21            (Recess taken.)                              20   June, 2019.
                                                           21
22            VIDEOGRAPHER: This is File 3. We're on       22                 _______________________________
23   the record at 11:22 a.m.                                                 Jane T. Doby
                                                           23                 Registered Merit Reporter
24            MR. BENNETT: I have no further questions.                       Notary Public
                                                           24                 Hennepin County, Minnesota
25            MR. HIVELEY: No questions.                   25




                                                     95                                                                      97
 1         MR. NOVAK: We will read and sign.                1                 ERRATA SHEET
 2         VIDEOGRAPHER: This concludes the video           2             I, TODD LEONARD, certify that I have read and
 3                                                          3      examined the typewritten transcript of the deposition
     deposition. It is 11:23 a.m.
 4                                                          4      taken of me in the matter of David W. Lynas, Trustee
           (The video deposition of TODD LEONARD was
                                                            5      for the next-of-kin of James C. Lynas vs. LINDA S.
 5   concluded at 11:23 a.m.)                               6      STANG, ET AL., on May 31, 2019, consisting of the
 6
                                                            7      preceding pages, and find the same to be true and
 7
                                                            8      correct.
 8
                                                            9                 (Except as follows):
 9                                                         10                                  Reason
10
                                                                   Page Line Correction               for Change
11                                                         11
12                                                         12      _____ _____          _____________________________ _________
13                                                         13      _____ _____          ____________________________ _________
14                                                         14      _____ _____          ____________________________ _________
15                                                         15      _____ _____          ____________________________ _________
16                                                         16      _____ _____          ____________________________ _________
17                                                         17      _____ _____          ____________________________ _________
18                                                         18      _____ _____          ____________________________ _________
19                                                         19      _____ _____          ____________________________ _________
                                                           20      _____ _____          ____________________________ _________
20
                                                           21      _____ _____          ____________________________ _________
21
                                                           22
22
                                                           23         Dated this _______ day of _______________________
23
                                                           24                    _______________________________
24
                                                                                 TODD LEONARD
25                                                         25



                                                                                                             25 (Pages 94 to 97)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                                                        Todd Leonard
                                                                          5/31/2019
                                                                           98
 1                  EXAMINATION INDEX
 2   By Mr. Bennett: 4-94
 3   -------------------------------------------------------
 4                    EXHIBIT INDEX
 5   Exhibit 5: Agreement for the Provision of
                Inmate/Detainee Health Services -
 6              Sherburne County
     reviewed                                        11,88
 7
     Exhibit 10: Beck Depression Inventory-II (BDI-II)
 8           Pages 1 and 2
     reviewed                           57
 9
     Exhibit 12: Hydroxyzine (Oral Route), Description
10           and Brand Names (Mayo Clinic)
     reviewed                            46
11
     Exhibit 13: Email communications (various)
12   reviewed                           14
13   Exhibit 14: MEnD Mental Health Referral form, 11/5/17
     reviewed                         28,43
14
     Exhibit 19: MEnD Health Assessment form, 11/3/17
15   reviewed                              62
16   Exhibit 26: Electronic charting forms
     reviewed                              43
17
     Exhibit 27: MEnD Beck Depression Inventory form
18   reviewed                            62
19   Exhibit 28: Standards for Health Services in Jails,
             2014
20   reviewed                            19
21
22
23
24
25




                                                                                                   26 (Page 98)
                                                               Doby Professional Reporting, Inc.
                                                                        952-943-1587
                                                            Todd Leonard
                                                              5/31/2019
                                                                                                                             Page 99
             A               applies 18:19                belief 65:13                  Caribou 1:16 96:6            communication 14:1
a.m 3:3,9 62:19,22 94:20     apply 18:9,10                believe 10:17,21 11:11        caring 80:3                    19:19 53:1 74:9 88:4
   94:23 95:3,5              appointment 65:18               13:11 14:18 17:4 19:24     carotid 80:16                communications 98:11
ability 53:6                 appropriate 49:1 88:14          22:20 26:13 27:9 28:4      case 5:13 15:10 27:1,6,10    community 5:6
able 5:8 27:18 34:10,13      approximately 3:9 37:1          28:11,14 29:8 30:21           30:23 31:3 36:16 37:3,5   company 9:23
   39:18 91:2,22             April 78:2                      33:14 34:6,7 36:3,13          37:8 38:16 39:11 44:23    competent 34:7 45:15
aboard 90:11                 area 6:22 81:10,16              37:12 39:13,18 43:13          54:12 55:15,24 56:6,11      55:15
absolutely 27:9 34:15        Argumentative 35:4 60:13        44:19 46:7 51:17 52:8         56:17 63:23 64:11 66:10   complete 68:10 79:7,7
abuse 73:22,24 82:23 83:4    arrived 64:8                    53:3 63:23 64:5,19 65:5       67:2,4,5 68:6,9 76:20     completed 79:2 81:17
abusing 74:7                 artery 80:16                    65:8,18 68:3,8,9,25 69:1      80:10 81:25 82:5 86:25      88:12
accepted 71:2                Arthur 4:7                      69:16,18 78:6,12 83:18        89:10                     completing 79:12
access 40:12,21 41:2,12      Article 18:23                   83:20 84:17,22 90:8,8,9    cases 55:6 64:7              computerized 96:8
accurate 33:19 34:8 57:16    as-needed 50:5                  90:13 91:11,11,14 94:3     cause 64:14                  concern 87:22
accurately 34:13             asked 9:15 33:23 34:3,12     believes 64:14                CCHP 7:11                    concerns 77:23
ACH 11:10                       59:16 66:2,8 74:25        Beltrami 89:23                CCHP-P 7:16                  concluded 95:5
achieve 46:12,16             asking 34:4 35:6 40:20,20    Bennett 2:3,4,5,18 3:12,12    cell 75:20 78:25 79:11       concludes 95:2
act 79:12                       58:23                        3:14,14 4:4 14:3 18:7         82:1,2,3                  condition 79:5
action 96:12,13              asks 41:9                       19:16,21 20:14 28:21,25    cellmate 81:14               CONDON 2:9
actions 82:8                 aspects 21:21 76:20             29:5 34:21 35:7 48:17      CEO 72:11                    conjunction 34:15
active 7:21                  assess 77:22                    53:5 59:19 60:14,17,20     certain 7:2 10:8 13:17       connected 20:22
actively 73:16               assessed 25:25 26:4             61:1 62:23 72:20 74:11        23:18 42:22 46:8 64:10    conscious 61:11 68:10
acts 79:6                    assessing 38:7                  88:6 94:18,24 98:2         certainly 16:21 47:17        consider 9:15
actual 37:24 67:6 79:12      assessment 27:24 37:17       Benton 89:24                     73:13,23                  consistently 33:4 69:7
addition 4:14                   43:11,15,17,18,24 53:23   benzodiazepine 38:23          certainty 42:25              consisting 97:6
additional 21:25 22:1 78:7      60:9 61:20 98:14             39:5                       CERTIFICATE 96:2             Constitution 5:13,24,25
addressed 75:12              assessments 25:5,20          best 17:15 18:1,2 32:11       certification 7:11,16,17     constitutional 6:19,23
adequate 5:11,18 35:2           33:20 34:5 36:20,21          33:25 36:11 55:4 59:7      certified 7:5,14,19 21:22    constitutionally 5:3 25:16
administer 3:20                 37:1,8                       75:8 76:21 89:18,19        certify 96:5,9 97:2          consult 33:16 56:15
administered 3:22            assessor 36:23                  91:6,7                     change 44:10,11 97:10        consultation 20:2,6 85:1
administrative 83:9          assist 78:8                  Beyond 90:10                  changed 44:13                consulted 13:10 15:13
administrator 14:18 24:23    assistance 83:9 84:1 89:8    BIA 22:20,21                  changes 20:23,25 44:12         16:11 27:9,25 30:17
adults 47:23 49:3            assistant 10:10 21:14,23     big 55:3                         44:19,20 45:10,12           33:13 43:7 54:12 65:22
advanced 7:17 88:11,12          87:14 88:12               biggest 8:8                   characterization 12:7          67:4
affect 96:14                 associated 8:13              Bill 6:2,6                    characterize 11:24 78:19     consulting 59:6
agree 13:2 14:22 18:5        association 8:15 23:6        Birrell 2:5,18                charge 4:15 72:12            contain 49:13
   19:4,14 20:20 24:1,12     assuming 49:25 88:21         bit 9:12 56:23                charged 96:15,16             contents 72:7
   24:18,22 25:9,21,23       attained 21:25               blade 81:20                   chart 39:20 52:14,17         continue 75:3
   26:2,5,7,11 27:8 32:16    attention 14:9               blister 49:10,16,21              85:17 87:4,6              contract 9:5 11:14,15,17
   32:19,22 54:14 58:6,6     attorney 2:3,4,8,12 3:10     Bloomington 2:10              charted 85:19                  11:22 12:6 18:17 19:1,3
   65:3 67:14 68:21 73:2        5:7,21 6:17 18:10 42:24   blue 51:15 52:23              charting 98:16                 77:15 78:1 82:21 83:1,8
   82:21                        61:14 80:23 81:1 96:10    board 7:5 9:13                chemical 43:18                 88:8 89:14 96:12
agreed 20:7                     96:11                     Bob 60:16                     chief 4:9                    contractors 92:3
agreement 18:22 98:5         attorneys 96:13              BOP 22:21                     choose 70:6                  control 47:8,23 49:3
agreements 23:17             auspices 9:23                bound 25:10                   circumstances 73:25 80:2     conversation 66:12,18
Ah 63:20                     authored 67:12,14            Brainerd 39:16 40:12          citing 49:4                  conversations 20:22
ahead 28:25                  authority 8:2,5 48:19        Brand 98:10                   CIV 1:4                        29:12
al 1:8 97:6                  available 25:5,19 39:16      Brandon 35:19,22              Civil 2:17                   copies 96:16,16
alert 37:23 38:4                40:1 50:8 65:24 85:16     Brian 14:14,17                claim 20:21 43:6             coping 32:17 75:1,2
allowed 21:10                   87:8                      bring 52:17,20                claims 74:16                 copy 52:20,21
Alyssa 33:18 34:7 68:13      Avenue 2:10                  broad 34:20,23                clarification 21:2           correct 4:24,25 6:4 7:7,23
ambiguous 27:2               aware 6:8,15,18,21,22        buck 4:19                     clarifies 21:1                 8:18,19,20 10:2,15,20
Amendment 6:7,9,10              8:10 22:15 23:1,2 30:16   bunch 36:19                   clear 83:6                     11:7,19 13:20 14:15,16
amendments 6:6,13               35:18 41:18,23 42:19                                    clearly 57:17                  15:2,6,8,15,18 17:3 18:8
American 23:6                   69:25 70:2 71:14,20                    C                client 80:25                   18:14,15,19,23 19:3
angle 37:17                     78:21 79:9                C 1:5 3:1 97:5                clinic 9:9,16 47:21 48:25      22:18 23:3,13 29:7 30:8
answer 4:21 5:8 6:25 8:19                                 call 11:15,20 14:14 21:16        51:25 56:10 57:24 59:7      30:10,11,12,13,14 31:25
   28:20,24 33:2,25 45:9                  B                  27:5 31:17 39:17 51:25        64:8,23 76:11 98:10         33:12 43:21 45:25 46:23
   46:15 49:15 60:15 61:15   B-6 24:20                       66:9                       Clinic's 47:1                  46:24 47:5,9,12 48:13
   64:24 72:19 80:19 81:4    back 9:13,15 27:7 33:14      called 3:5,25 33:10 40:24     clinical 4:18,22 9:7,11,18     48:16 49:23 54:20 56:19
   91:3,8,23                   75:25 76:2 92:11              41:1,18 63:7                  31:5 32:11 39:7 55:22       56:25 57:6,7,22 58:10
answered 59:16               background 38:3              calls 42:14,18,20,21,23          76:21 93:5                  58:15 60:3,4,6,9 61:10
Anthony 2:12                 bandages 36:24                  43:3 69:14 78:1            Cloud 1:16,17 96:6,7           61:18 63:9 64:4 65:20
anti 58:25                   base 65:13                   cancer 64:15                  code 51:15 52:23               66:22 67:10,13,21 68:15
antidepressant 58:8,11       based 14:22 17:13,17 23:5    capabilities 39:8             Coffee 1:16 96:6               68:18 69:6 70:12 71:19
   58:20 59:3,17               31:5 59:8 64:5,7,19 85:9   capability 39:10 40:12        come 73:24 74:14 84:3          72:14,17,23 76:25 78:25
anxiety 32:20 47:9,15,18     basically 11:14 57:1         capacities 57:4               comes 5:21 11:5                82:4 83:10,11,14,15
   47:23 49:3 50:16 75:15    basis 42:15                  capsules 47:22                comfortable 22:2,5,6 71:7      84:6,24 86:21 87:12
anxiolytic 47:14             Baxter-Jensen 36:16          care 4:10,16,24 5:1,3,6,6     coming 9:15 73:16              88:23 97:8
anybody 32:6 41:12 50:22     BDI 15:12 30:9 33:11,14         5:12,18 6:13,16,19,23      commenced 3:3                Correction 97:10
anybody's 45:8                 57:23 65:20 68:24             7:14,19,19 9:20 18:1       comment 27:7                 correctional 4:10,24 5:1,6
anymore 46:4                 BDI-II 98:7                     19:11 21:5,24 25:16        Commission 7:18                6:13,16 7:14,18,19 9:20
apparently 20:21 48:25       Beck 56:12,18 57:8,18,21        26:9 35:2,3,16 48:6 55:7   commit 78:10,17 79:15          18:1 23:6 48:6 70:20
appear 57:13                   61:16 68:16 98:7,17           55:7 58:18,23 59:14        committed 23:25 34:22          76:10
APPEARANCES 2:1              Becker 90:5                     60:22 72:23 80:2,5,9          35:3 57:11 70:15 78:21    correctly 81:17
appearing 3:12               bedtime 48:12                career 57:2 69:5              commonly 69:11 70:3          corresponded 51:21
applicable 19:2              behalf 2:2,7,11 3:13         cares 40:7                    communicate 67:20            correspondence 51:23




                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                            Todd Leonard
                                                              5/31/2019
                                                                                                                          Page 100
cost 96:15                   definition 17:14,16 21:12    Doby 1:22,23 96:4,22        essence 26:5 60:23 61:9       find 26:24 27:2,4,4 62:5,9
counsel 14:2 19:20 28:19     definitional 20:19           DobyReporting.com 1:23      essentially 69:5                 62:16 85:23 97:7
   28:23 53:2 74:10 88:5     deliberate 60:23 61:6,9,12   doctor 42:7 56:24 60:1      estimate 89:18,19             fine 44:16 51:20 60:14
   96:10,11                  delivered 2:18                  92:17                    et 1:8 97:6                   finish 28:20
Counseled 53:21              denial 76:13                 doctors 92:14 93:3,3,4      evaluate 19:10 21:5,10        finishing 28:24
counseling 58:25             denies 16:7                     94:4,5,6                 evaluating 22:2               firm 36:4
counter 86:13                department 9:8,19 69:22      document 44:12,19 48:14     evening 28:16                 first 3:5,25 20:15 74:23
counties 89:21 92:15         depend 23:16 46:11              88:17,19                 event 55:7 81:13                 78:10 81:8 96:6
county 2:7 3:18 8:14,17      depending 77:18              documentation 43:12         events 55:3                   five 62:17 78:3,5 94:19
   8:25 9:14,22 10:1,4,14    depends 8:4 38:11,15,20      documented 44:11 65:2       evidence 61:12                focus 40:9
   10:19 11:1,10 12:16,18       38:25 39:6 41:9 46:15     documenting 43:10 45:10     exact 9:2 54:21 61:23 62:3    follow 18:3 19:2 32:10
   12:20 14:19 15:18,24         82:7                      documents 27:20,25 74:6        66:9 91:3 92:10 93:16         33:22 34:11 43:22 73:6
   18:13,18 22:17 25:13      deposition 1:11 3:2,7        dosage 47:22                   94:11                      following 58:16 73:4
   35:6 36:2,4,6 54:20          36:15 40:19 55:25 56:2    dose 46:9,11,13,19 47:4     exactly 18:21,24 24:7         follows 3:3,6 4:1 97:9
   69:21 70:9 71:12 73:2        95:3,4 96:15 97:3            48:25                       34:10 56:7,20 81:15,23     foregoing 96:5
   78:11,21 80:12 82:24      depressed 75:14              Douglas 90:13,21            EXAMINATION 4:3 98:1          form 18:6 34:19 35:4
   89:3,22,23,23,23,24,24    depression 30:12 32:14       dove 83:3                   examined 3:6 4:1 97:3            47:22 60:13,25 81:19
   90:1,7,8,9,9,14,21 91:4      33:12 56:13,18 57:8,18    Dr 3:8 20:8 59:24 60:2,3    excuse 11:2 72:4                 98:13,14,17
   96:4,24 98:6                 57:21 58:5,14,24,25          63:18,23 64:6 65:11,17   exhibit 2:20 11:16,17 14:5    formal 59:22
course 44:21 90:2 93:9          59:2,15 61:16,18 68:4        65:21 66:3,18,21,25         19:17 26:8 28:12,12        forms 48:9 98:16
court 1:1 3:20 75:5             68:16 98:7,17                67:1,2,7,12,14,18 77:6      43:5,13 46:21 48:10        forth 6:2
cover 74:4                   deputy 77:24                    77:12 78:7 83:23,24         51:11 57:12 62:6,9,10      foundation 29:15,17
coverage 89:7                described 92:15                 93:9                        62:24 71:24 88:7 98:4,5    four 28:6 47:24 48:7 75:6
crazy 75:22                  description 72:1,6 98:9      drop 31:17 52:1,4              98:7,9,11,13,14,16,17         75:8
credentials 19:9 21:4        designed 23:9                drug 73:22 75:10 86:24         98:19                      four-week 22:14
crisis 77:15,17,18,22        desperate 78:16              drugs 59:1 73:24 74:4,7     exhibits 51:19                Fourteenth 6:10,12
cross 89:7                   despite 82:21                   74:17 75:14              expands 20:23                 Fourth 6:6
Crow 89:23                   detail 74:6                  DSM-5 60:8                  expect 31:11 56:6             frame 58:12 60:7 78:22
cruel 6:9                    detailed 23:23               dual 75:9                   expectation 30:24 55:18          94:11
Crystal 15:23 17:2 21:15     details 37:4                 due 6:11 15:11 63:21           55:20                      Frank 14:14,17
   21:22,22 30:21 33:10      detain 26:7                  duly 3:5,25 88:14 96:6      expectations 64:22            front 16:20 17:16 36:23
   39:14 48:19,23 55:9       detainee's 25:6,20                                       expected 30:17 56:3              51:1
   63:7 87:11 88:1           detainees 5:17 22:18                      E              experience 17:14,17           frustration 75:23
current 75:25                   23:11 25:24 26:3,7        E 3:1,1 97:1,1,1               19:10 21:4 22:1 30:3       fulfill 23:12
currently 75:1               Detention 22:24 23:5,20      ear 36:24,25 80:15,15          48:5 64:6 65:14            full 4:5 11:15 51:17 59:9
customers 90:11              determination 29:2 63:24     earlier 54:11               experienced 33:22 85:1        fulsome 11:15,20
cut 80:15 81:12,20              64:12                     East 2:14                   expert 61:15                  fun 60:16
cutting 36:24                determine 21:9 34:13         educated 94:1               expertise 29:18 31:6          further 94:24 96:9
CV 7:3                       determined 21:9 65:24        education 19:9 21:3,18      explain 17:21                 future 76:1
                                77:12                     effect 11:18,23             extensively 49:5
             D               development 71:24            effective 33:19 45:15       extent 48:3 57:3 79:11                     G
D 3:1                        device 69:8                  effectively 48:9 49:6       eyes 41:3                     G 3:1
daily 48:11                  diagnose 60:9                eight 94:16                                               Gamma 75:19
Dakota 90:7 91:12,15         diagnosis 60:9 75:9          Eighth 6:9,12                             F               Gaskins 2:5,18
date 3:8 31:9,24 54:21       Diana 83:18                  either 4:17 87:18 93:4      face-to-face 13:8,13 26:13    generally 70:17
  77:3 78:14                 die 32:9                     electronic 41:20 42:4           26:14,18 27:8 51:22       gentleman 44:13
dated 29:10 30:2 97:23       died 28:6                       98:16                        52:9 53:3,7,12 54:8       getting 58:18 63:10 75:25
dates 9:2 12:11              difference 8:1,8,22          email 14:9 26:22 27:7           84:18,20,24 85:6,9 89:8   give 33:25 34:11 38:2,3
daughter 76:2,8              differences 5:5 8:9 12:2        65:11 67:1,3,11,18       facilities 23:11 71:17           61:23 69:1 74:5 85:17
David 1:5 2:2 97:4           different 5:2 8:12 42:2         98:11                    facility 8:4,17 12:12 24:2       91:3,22 93:17 94:2
day 29:16,22 31:5 44:25         47:4,4 49:6,7 76:20       emails 67:19,23                 24:14 41:12               given 62:25 63:3 66:9
  47:24 48:7,7,8 55:19          89:11                     eMD 40:4 43:14              fact 5:16 15:19 22:13 33:9       91:2 94:13 96:5
  56:4 63:11 64:10 69:12     differs 48:24                eMDs 43:9                       39:14 43:10 44:11 68:6    gives 37:16,17 38:5 41:8
  69:12 75:19 91:2,5         dime 31:17                   emergency 77:24                 74:3 76:13 79:9           glasses 52:1,5
  96:19 97:23                direct 14:9 25:24 26:3       emotional 75:24             factors 15:12                 go 17:14 18:1,2 28:25 46:6
days 13:7 28:5,6 30:6           66:18                     emotions 75:23              facts 67:20                      55:4 56:17 58:19 60:19
  48:12 50:17 65:4,18,19     directed 84:2                employ 10:16,18 92:12       fairly 46:8                      62:17 63:18 75:8 76:3,5
  75:7 77:6,10 78:3,4,5,6    directly 4:17 45:18 54:17       93:4                     family 7:5                       76:8
  78:10                         55:12 79:2                employed 10:13,23           far 54:20 58:13 71:10 81:7    goal 75:25
dead 80:3                    director 4:15 8:3,6,15,21    employee 9:25 46:1 92:7         92:11                     goals 76:1
deal 74:25 83:9                 8:24 9:9 12:13 24:3,14       92:8 96:10,10            fashioned 78:23 82:12         goes 14:20 58:21 86:17
death 11:18 66:13 82:16         70:10,24 71:18 83:12,14   employees 10:3 91:21        fashioning 82:2               going 14:8,23 26:21 44:10
deaths 35:1                     83:16 84:2,2,19 90:20        92:4,5                   fastened 78:24                   47:10 53:13 55:23 56:10
December 14:10                  90:24 91:15,19            ended 9:5                   fastening 82:2                   63:25 64:20 65:24 67:17
decide 56:9 59:9             directors 10:22              Ensign 2:10                 federal 19:2 22:17,23 23:4       71:17 75:6,16,22,23
decided 11:10 63:18          directorship 9:17            ensure 24:3                     23:11,12,14,15,18,20         76:1 78:19,20 79:1
decision 31:5 45:17 55:14    disagree 17:6,8 22:9,11      entered 11:13                   24:1,2,15                 good 12:7 30:1 41:7 55:15
  55:22 56:10 61:11 68:10       48:2                      entering 11:14              federally 24:8                   60:21 89:5
  76:21                      disassemble 80:14 81:9       entire 42:8 45:19           feel 17:15 50:7 77:19         goodness 89:10
decisions 59:7               disassembled 81:11           entirety 69:5               feeling 75:14,18              govern 6:13 72:15
deeply 81:21                 discordant 68:19,21,24       entity 8:6 9:11             feels 40:8 41:10 50:4,6       governed 11:25
Defendants 1:9 2:7,11        discussion 53:24             entry 43:9                      87:7                      governing 18:22
  3:18                       disjointed 9:12              Envision 2:16               felt 9:10,11                  Great 60:18
defines 19:6 88:10           distinctly 16:11             Epic 41:18,24 42:1,6,10     figure 79:14                  guess 26:5 27:4 59:24
definitely 8:6 17:4,18       DISTRICT 1:1,2               ER 77:25                    file 22:13 28:9 62:21 94:22      91:7,7 94:1,15
  75:14                      Division 1:16 96:7           especially 77:23            financially 96:12             guidance 53:24 54:2



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                             Todd Leonard
                                                               5/31/2019
                                                                                                                              Page 101
guy 30:9 79:24                illness 74:12                J-E-05 19:12                       18:4,18,22 19:10 21:4,7   Marty 10:8,9
guys 69:21                    Immediately 63:10            jail 6:24 8:25 9:22 10:1,4         21:7 36:4 61:15           mask 74:4
                              immigration 22:20                10:14,19 11:1 12:16,18     laws 18:9,9 19:2              master's 93:8
             H                impartiality 96:14               12:20 14:18,19 15:18,24    lead 68:4                     masters 93:5
H 2:4 97:1                    implementation 23:10             23:14 24:23 25:13 42:17    leading 50:17                 matches 49:21
half 48:24 74:24              Implemented 72:18                71:12 73:16 74:15,21,23    leave 45:17                   materials 82:1
hand 64:7 96:19               important 14:8 87:19             77:18 78:11,22 79:21       legal 61:4                    matter 17:24,25 30:15
handed 72:4                   imposed 69:20                    82:24 88:24 89:3           legislation 73:15               97:4
handful 93:20                 incarcerated 5:18 73:7       jails 89:14 98:19              Leonard 1:13 3:2,4,8,24       matters 22:7
handwritten 67:8              incarceration 73:9,10        James 1:5 11:18 12:12,25           4:7 20:8 95:4 96:5 97:2   Mayo 46:25 47:21 48:25
hang 28:19,23 32:4 79:20          84:16                        14:20 16:8 26:12,25            97:24                       98:10
hanging 32:6 50:17 54:25      inception 35:11                  69:15 74:2,2 97:5          Lessens 20:24                 MDs 92:12
   82:3,13,17,19              included 21:12               Jane 1:22 96:4,22              let's 20:4 35:8 40:9 85:23    mean 4:15 11:24 18:8
happen 79:16,17 82:7          including 9:17 64:2          Janell 84:10,12,13             level 25:25 26:4 37:18          19:13 26:16 27:21 33:24
happened 58:20 68:6,8         incorrect 84:8               Jason 2:8 3:17                     74:6 93:8                   34:13,23 40:15 42:2
   81:24 82:6                 independent 69:3 92:3        jasonh@irc-law.com 2:9         licensed 59:21 88:14 93:5       51:16 53:10 56:13 60:21
happening 71:21               INDEX 98:1,4                 Jayme 2:16                     licensure 7:22                  79:16,18,19,24 80:25
hard 27:3                     indicate 12:22 15:3 24:11    Jen 52:3                       life 75:25 76:2 82:1            81:13 82:15 86:13 89:2
harder 60:11                      24:17 33:4 41:13 54:1    Jennie 43:16                   ligature 82:12                  91:8 93:7,20
Harry 4:20                        57:13 58:4 65:16 74:3    Jennifer 43:10                 Linda 1:8 97:5                means 56:14
head 27:6 68:11 79:2              85:12                    job 71:16 72:1,6               Line 97:10                    meant 26:22 70:22
   89:25                      indicated 13:19 33:11        JRT/KMM 1:4                    linen 79:10                   measure 12:5 47:20
health 5:6,6,12 6:16 7:14         37:10 61:18 66:7         judgment 37:24                 listed 7:3                    medical 4:9,15,16,24 5:1,2
   7:18,19 8:2,5 10:16 13:5   indicates 16:6 26:19         judgments 32:12                listened 69:14                  5:11,18 6:13,19,22 7:21
   13:6,11,12,15 17:3,5,10        30:12 42:12 48:10 64:1   jugular 80:16                  little 5:2                      7:25 8:2,6,15,21,24 9:9
   17:19 18:1 19:7,11 21:5        74:13                    June 96:20                     lived 39:17                     9:17 10:10,12,22 11:2
   21:11,24 22:2,8 25:4,19    indication 30:2 43:19                                       LLP 2:5,13,19                   12:13 13:12 15:13,14,16
   26:9 27:24 28:1,2 32:17        84:13                                  K                location 42:7                   15:17 16:10,16,17 21:10
   33:16 35:3 43:11,15,16     indicative 61:17             Kandiyohi 90:8                 locked 75:19                    24:3,25 25:1,3,16 26:8
   43:17,24,25 44:4,6,15      indifference 60:23 61:6      Kaplan 35:22 36:10             long 56:21,22 79:22 80:3        27:12,17,19 30:14,15,16
   44:20,21 45:12 48:6            61:10,12                 Kathryn 2:4 3:14                   82:11 83:4 94:10            30:20 32:14,18,21 33:3
   54:7,11,14,15 55:19,21     indirectly 4:17              kbennett@gaskinsben...         longer 79:20                    33:6,16 34:18 38:8,13
   56:4,8,9,16 58:22 59:6     individual 34:8                  2:4                        longest 8:15,20                 38:20,24 39:15,20 40:13
   63:17 72:23 73:19 74:1     information 38:3,5 39:25     Keep 75:16                     look 16:25 27:22 38:2           40:13,19 41:6,21 42:4,8
   74:4,25 75:10,12 76:18     initial 11:13                kill 60:11 82:11                   39:15 41:3 42:8 51:19       43:19,20 49:12 51:10,18
   77:1 78:1 82:23 83:2,22    initiating 58:17             kind 9:16                          52:11 53:9 61:23 62:25      52:14,17 53:10 55:6
   83:24 84:1,2,3 85:2,6      inmate 26:25 42:15 69:15     kinds 49:7                         85:14                       56:15 61:7,22 64:25
   86:5 93:8,13 98:5,13,14        81:8                     KING 2:13                      looked 40:13 65:19              65:14,16 66:23 68:13
   98:19                      Inmate/Detainee 98:5         know 4:21 5:8,10,19 6:5,7      looking 26:15 52:24 83:8        69:5 70:10,21,23 71:18
hear 20:11,12                 inmates 5:10,17 22:19,20         6:25 8:20,22 10:6 12:3     looks 49:10 86:18               72:6,22 73:2 74:2,13
heard 5:23,25 6:3                 22:20 35:1 42:18 72:22       12:24,25 13:17,22,23       lot 38:5 42:2 52:13 67:22       76:15 83:10 84:6,14
held 61:5                         73:1 91:7                    15:7,19,22,25 17:1,9,22        73:1 89:11                  85:1,7,19 87:19 89:7
help 47:18,23 75:9            insomnia 33:5 75:21              17:23 21:16,22 23:7,14     loud 74:20                      90:19,23 91:15,19 92:14
helps 58:3 75:21              instances 13:10 27:23            23:15,17,22,24 24:7        Louis 89:22                     92:18,21 93:3 94:5,6
Hennepin 96:4,24              institution 59:12 78:2           25:11,12 26:22 28:7        low 68:20                     Medicare 5:1
heroin 39:4                   insurance 73:2,8,12,13,14        29:6 31:1,7,18,22 32:24    Lynas 1:5,5 2:2 11:19         medication 46:16 49:5
high 15:12 38:4 82:16             73:17                        33:2,6,9 37:7 40:18,21         12:12,25 13:3,4 14:21       50:5 53:20 54:5 59:3,18
higher 93:8                   intel 41:7                       41:2 42:17,20,20 43:2          15:7 16:8,16 26:12,25       87:8
history 74:12                 interaction 53:23                44:6,18 46:9,13 47:16          27:23 30:9 32:24 37:2     medications 85:11 86:8
Hiveley 2:8 3:17,17 94:25     interactions 21:19               47:16 48:20 50:9,18            43:8 46:22 52:4 54:16     medicine 7:5 47:4 88:14
Hogan 2:16                    interest 75:8 96:13              52:19 54:21 55:6 56:20         69:15 73:20 74:2,2        meetings 89:9
hold 77:24                    interested 96:12                 56:21 57:8 61:2 62:3           78:16 82:18 84:14 97:4    Mehlhoff 84:10
Honestly 75:2                 interesting 22:4                 64:11 66:5 67:17 70:7,9        97:5                      members 9:18
hours 30:18,25 75:19          interim 11:13                    70:15,17,24 71:1,10,17     Lynas' 66:13                  memorialization 44:4
   94:13                      intervention 77:16,17            71:21 72:21 73:21 74:6     Lynas's 39:11                 memorized 35:14
house 22:19 23:11             interviews 68:13                 78:14 79:18,24 80:24                                     memory 23:25 57:11
houses 22:17                  Inventory 56:13,18 57:18         81:1,1,15,22 82:9 85:8,9              M                    70:15 89:16
housing 26:9                      61:16 68:16 98:17            85:10 86:7 87:13,15,16     M 2:8                         MEnD 2:11 4:10,16 9:20
hundred 92:2                  Inventory-II 57:21 98:7          87:25 88:3 89:19 90:17     MA 73:12                        9:23,25 10:3 34:17 35:1
Hundreds 91:24                Inventory-II's 57:9              90:25 91:8 92:10 93:16     Maalox 53:18 85:15,16           35:17 39:8 41:13 46:1
hung 28:5 30:19 32:25         involved 15:10 27:1 53:23        93:19 94:11                  86:11                         50:22 53:18 69:21 71:4
   50:2 59:13 78:25 79:11         81:7                     knowing 64:20                  maddening 75:22                 72:18 82:22 89:14 98:13
Hussein 84:12,13              involvement 6:15 13:20       knowledge 31:23 36:11          main 83:24                      98:14,17
hydroxyzine 46:10,14,22           16:7 26:20 44:23 65:8    known 87:9                     making 31:5 55:15,23          MEnD's 74:1,1
   49:14 53:17 58:8 76:24         66:21                    Kyle 36:15                       56:10 59:7                  mental 5:12 10:16 13:5,6
   76:24 85:10 86:19 98:9     involving 35:16                                             managing 9:16                   13:11,12,14 17:3,5,9,19
                              Iowa 90:16                                                  mandate 6:19,23                 19:6,11 21:5,11,24 22:2
                              irritated 75:24                           L                                                 22:8 25:4,19 26:9 27:25
             I                                             Lacs 89:24                     mandated 5:3,11
                              issue 38:11,20 55:16                                        manner 48:15 81:17              28:2 32:17 33:16 35:2
ID 15:4                           75:13                    Langenfeld 10:8,25 11:5                                        43:16,24 44:4,6,15,19
idea 5:16 12:4 29:23 30:1                                  language 23:23                 MAR 49:17 54:5 85:9,12
                              issues 80:21                                                  85:12,21 86:8,17,19,24        44:21 45:12 54:7,11,14
ideal 9:10                    it.' 75:2                    large 8:17                                                     54:15 55:18,21 56:4,8,9
ideation 38:8,10                                           larger 11:17                   mark 19:16 28:9
                              IVERSON 2:9                                                 marked 2:20 11:16 14:4          56:16 58:22 59:6 63:17
identification 2:20 19:17                                  LARSON 2:13                                                    72:22,23 73:19 74:1,4
ignored 65:4,5                                             late 9:1                         16:22 19:17
                                          J                                               marries 63:1                    74:25 75:10,12 76:16
Illinois 7:22                                              law 2:3,4,8,12 5:13 17:25                                      77:1 78:1 79:5 82:22
                              J 2:12                                                      marshal 22:19,25 23:2



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                              Todd Leonard
                                                                5/31/2019
                                                                                                                             Page 102
  83:2,22,24 84:1,2,3 85:2    Nope 29:11                       81:3,5,25 82:10 83:19        78:20 80:4,13 81:25        probably 63:12,15 91:6
  93:8,13 98:13               Notary 96:4,23                   84:9,23 85:23 86:16       person's 82:7                 problem 73:25
mention 16:23                 notation 86:23                   87:10,16,21 92:6,9 93:1   personal 31:23                problems 73:19
Merit 1:22 96:4,23            note 2:17,20 28:22 45:4          93:22 94:18               personally 13:23 52:19        procedure 2:17 29:18
merits 55:7                     45:14,18,19 51:25 67:8      older 56:23                  personnel 22:13 53:19           56:6 64:22
met 15:12 21:21 88:1            72:19 77:5                  Olmsted 90:8                 persons 96:13                 procedures 23:10 32:11
methamphetamine 38:18         notes 96:8                    on-site 39:19 40:6 41:6      perspective 8:13              proceed 55:23 56:10
  38:19 39:5                  noticed 96:15                    83:5                      pervasive 69:10               process 6:11 33:15 34:11
method 55:1                   noticing 2:19                 once 36:19 48:7 50:14,15     Pfeifer 33:13,18 34:7 62:8      34:16 58:18,21 63:21
MHW15 15:11                   Novak 2:12 3:16,16 18:6       ones 90:21                      68:14                      processes 32:11 33:22
Michael 13:17,19,22 14:9        20:8,11 28:19,23 34:19      opened 46:7                  phone 27:5 31:18 43:3           58:17
  16:9 26:11 29:4 30:3,22       35:4 59:16 60:13,16,18      operate 23:16,18 25:13          69:14                      professional 1:23 7:15,20
  44:24                         60:25 95:1                  operating 18:13 29:17        physical 42:7                   13:5,6,11,12 17:3,5,10
mid-level 88:10,13            November 4:12,12 7:24            56:5 64:22                physically 12:18                17:19 19:7 22:8 28:1
middle 62:10                    12:10,11,11,19,19 13:15     operations 69:12             physician 7:20 56:25            33:17 44:20,22 54:11
Mike 31:18                      13:16 28:15,16 29:9         opinion 29:18 46:19             80:22 82:11 87:14 88:12      55:19,22 56:8,9,16
Mille 89:24                     30:4 31:12,19 32:25,25      Opioid 38:13                    94:7                         58:22 59:6 77:2
milligram 86:19                 40:24,25 41:1 43:16         opioids 39:4                 physician's 10:10 21:13       professionals 13:15 25:5
milligrams 47:24 48:8,8         46:1 51:21 58:14,15         opportunity 96:18               21:23                        25:19 76:18
mind 11:6 14:7 24:13 26:1       59:12,13 62:7 65:3          oral 46:22 47:21,22 98:9     picture 49:16                 program 24:4,4 88:13
  75:22                         70:11 71:13 78:10 83:17     orally 48:11 64:2            piece 31:19 37:16 38:6        prompt 29:19,19 55:21
minimum 78:5                    84:7,16 89:4,13 90:20       ordered 48:22 96:16          pile 62:10                      56:7
Minneapolis 2:6                 91:6                        original 2:18 96:15          pill 86:18                    promptly 30:23 64:10
Minnesota 1:2 2:17 7:22       NPs 92:23,25                  over-the-counter 86:7        pills 49:8                      77:9
  18:3,4,12,13,18,23 21:7     number 14:21 15:3,4 25:4      overall 8:13                 place 24:5 34:16 71:15        properties 47:14
  35:8,10 36:10 41:14           25:18 35:13 36:22 38:6      overseeing 9:9                  85:20 86:14 96:8           protocols 33:22 63:21
  90:21 96:5,7,24               69:15 73:18,23 89:16                                     placed 15:11                  provide 4:23 25:16 60:22
minutes 62:18 82:15,16          90:25 92:10 93:16                        P               plain 84:24                     83:2,9 89:14
misread 72:3                  numbers 37:2 68:24 69:2       P 3:1                        plaintiff 1:6 2:2 3:13,15     provided 5:17 11:25 35:2
missed 74:18                  nurse 27:24 33:13,18          PA 21:13,16                  plaintiff's 14:2 19:20 53:2     72:19 78:22
missing 49:17                   39:19 40:6 41:8 52:3        pack 49:10,16,21                74:10 88:5                 provider 10:11 11:2 13:12
misspeak 51:14 55:8             62:8 87:12 88:11 92:25      page 14:20 19:22 97:10       plan 59:9 71:19 78:23 79:7      15:13,14,16,17 30:17
MN 1:17 2:6,10,15             nurses 10:18 19:8 58:3        pages 97:7 98:8                 79:7,15,16,21                33:16 34:18 43:16,21,25
mobile 77:18,22                 84:23,25 85:4 87:11,25      paid 12:1                    please 3:10,20 4:6 26:1         44:5,7,15 45:12 56:16
modified 58:1                   92:3,6                      paper 31:19 40:4                52:4 64:24                   72:7 84:7 85:2 87:19
moment 10:6 89:17             nursing 9:7 13:10 15:12       paragraph 19:24 20:19        Plus 75:11                    providers 10:13,16 21:10
Monday 14:10 28:14 29:8         16:13 27:10 39:24 54:3      part 9:24,24 71:18 75:13     point 9:3 78:24 82:3            89:7 92:19,21
  63:24 64:8,21                 56:15 59:5 83:12,14,16      particular 16:12 29:16,24    policies 23:10 72:15          provides 4:16 37:18
money 12:1                      84:19 87:20 91:16              29:24 39:6 40:15 73:22    policy 42:12 69:20,25 70:2    Provision 98:5
monitored 25:24 26:3          Nystrom 75:10                    82:5,8 89:9 90:11            70:13,14 71:4,4,25         psych 59:21
  42:15                                                     particularly 14:8 26:23      portrayed 21:15               psychiatric 19:8,8 21:19
month 27:5 65:12 67:2                      O                particulars 5:22 35:5        position 10:9                   22:7
months 75:6,8                 O 3:1                         parties 96:10,12,16          possibility 75:6              psychiatrists 19:7 69:9
morning 48:12 50:14 64:8      oath 3:21,22 71:11            party 2:19 81:9 96:15        possible 30:23 68:5 88:2      psychiatry 22:15
multiaxial 60:8               objection 81:2                PAs 92:22                    posthanging 52:23             psychologist 59:21 60:1
                              observation 53:24             patient 14:21 15:3,11 16:8   potential 24:11,17 42:14        93:10
             N                obtained 37:2                    16:12 22:21 27:8 28:4     potentially 25:23 26:2        psychologists 19:7 69:8
N 3:1                         obvious 38:4                     29:3 30:22 32:1 34:9         92:2                       psychometric 57:5 69:8
name 3:10 4:5 10:7,8          obviously 73:19                  37:8,17 38:1,5,12 42:8    practice 17:15 18:2,2 46:7    psychotherapy 59:20,22
   13:15 16:24 17:1 35:23     occasionally 77:21               43:7 46:17 59:8,10           88:14                        60:5
   35:25 45:6 48:20 84:11     occasions 16:12                  63:25 64:13 65:5,9,22     practices 55:5                psychotropic 59:1
Names 98:10                   occupation 4:8                   65:25 66:6 68:9 69:15     practitioner 87:12 88:10      PsyD 59:25
National 7:18                 occur 77:5                       73:22 75:1,5,14,24 76:9      88:11,13                   PsyDs 93:4
nature 70:2 79:10             occurred 29:23                   77:22,25 81:14 84:20      practitioners 92:25 93:5      Public 96:4,23
NCCHC 7:18 17:15,18           occurring 36:10               patient's 42:8 80:2,9,18     preceding 97:7                punishment 6:10
   18:2 19:6,12 20:2,19,22    Oddly 49:21                   patients 19:11 21:6,11       prefer 80:1                   pursuant 2:17 48:19
necessary 40:8 41:10          offhand 12:3 55:1                22:3,21 32:3,12 38:7      prehanging 51:16              put 9:19 28:15 31:9,24
   77:19                      officer 4:9 76:11                47:5 48:6 49:7 61:20      prescribed 46:22 48:11          48:20 77:24 85:20 86:14
neck 36:25                    oh 43:22 45:23 51:15             73:11,23 89:8                50:1                       putting 72:10 76:1
need 25:25 26:4 30:14            56:25 58:6 63:3 72:6       pattern 29:18                prescribing 20:7 21:10
   32:15,18,21 35:5 38:8         76:7 87:24 89:10 93:7      Paul 2:15                       48:18                                   Q
   38:14,24 40:15 60:15       okay 5:20 7:1,21 8:7,23       people 11:25 42:13 49:5      prescription 48:21 50:1,3     qualifications 7:2
   61:7                          10:3,9,12 12:4,9,15           55:4 67:20 69:21 72:9        50:11 76:24 85:18 86:11    qualified 13:6 17:3,4,9,19
needed 39:19 50:10,13            13:25 14:6,11 15:22           73:16,18 78:9 85:3        presence 96:7                   19:6 22:8 25:4,18 33:19
   84:1,4 85:22 87:1,6 89:8      16:1,5,19 17:2,9,12 19:5      93:17                     present 2:16 4:8 9:3 12:18      34:7
needs 19:11 21:2,5 50:5,7        19:23 20:5,10,16,17        percent 57:14,14                74:12                      qualifies 17:18
   87:7                          21:18 25:1,22 26:19        perfectly 71:7               President 4:9                 question 5:9 16:3 28:8
never 12:25 15:17 26:11          27:16 31:13,22 32:13       perform 25:5,19              prevention 23:19 24:3,4         34:20,23 35:3 36:7 40:9
   36:11 54:15 66:2              33:8 35:9 36:12,14         Performance-Based               24:20 71:19,24               40:16 59:11 61:3 64:24
next-of-kin 1:5 97:5             37:14 40:10 41:17 43:1        22:24 23:5,20             previous 54:19                  72:2 73:5 79:5,6 81:4,5
night 29:21                      43:4 45:1 46:20 47:8       performed 43:11,17           prior 11:14 36:14 73:8,10       81:6 91:8
nine 13:7 41:14 92:18            48:4 49:20,24 50:11        period 4:11 10:1,4,13 44:1      77:22                      questions 39:24 80:20
Nobles 90:9                      52:2,6,25 53:16 54:18         44:2 48:12 78:17          prison 6:24 74:15               94:24,25
nonfederal 23:11                 57:1 58:7 62:2,5,15 65:7   permitted 19:10 21:4         prisoners 90:23               quickly 82:7,9
nonlegal 42:23                   67:16 69:13,19 71:3,16     person 8:5,6 13:3 34:22      privacy 80:21                 quite 64:10
noose 78:23,24 82:2,2            77:14 78:13 80:6,8 81:2       36:18 71:23 72:11 78:16   private 73:12 81:11           quo 44:16



                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                             Todd Leonard
                                                               5/31/2019
                                                                                                                             Page 103
quote 26:25 27:1              referred 30:22 87:18            98:18,20                      80:13 81:8 82:3            six 93:21,23
                              referring 16:15 28:12        reviewing 31:4 83:6           secured 39:9                  Skype 39:8
             R                   34:25 57:18 87:17         reviews 29:1                  see 13:3,20 16:25 24:15       sleeping 32:20,22 33:4
R 3:1 97:1,1                  refers 77:15                 rid 11:10                        26:14,16 27:8 29:3         slept 32:24
rare 22:22                    reflects 47:12 66:20         right 4:19 5:4 6:3,14 7:3,6      31:18 32:1,3,12 38:4       slit 36:18
rarely 22:21                  refusal 86:25 87:4,5,5          9:14 11:8 14:12 16:22         44:9 47:1,25 48:1 53:6,9   sober 74:24
rate 96:16                    refused 86:24                   18:16 20:13,23 22:12          53:12,13 59:8 62:5,11      social 19:8 93:6
rating 57:9,10,13             regard 70:18                    26:15 28:25 29:6 30:5         63:25 64:13,20 65:15,21    somebody 15:17 26:14
ratings 57:6                  regarding 26:25 54:12           31:9 36:20 37:3 42:3,9        65:24 67:9 74:16,17            27:7 43:7 60:22
razor 79:24,25 80:13,14          74:2                         46:4 50:25 52:10 53:14        77:10,13 85:23 88:21       soon 30:23 55:7
   80:14,15 81:8,10,11,14     registered 1:22 84:25           57:20 59:11,23 60:4,16     seen 13:4,8 30:18,25          sorry 25:2,17 27:17 28:7
   81:15,19,20                   88:11 96:4,23                65:10 66:16 67:11 68:14       45:24 48:6 49:5 50:21          35:23 36:8 40:23 43:22
rbennett@gaskinsbenn...       regular 5:2 72:22               68:16,17 69:24 70:11          51:12,22 52:6,8,22 53:3        52:21 55:2 61:3 70:15
   2:3                        regularly 24:9,10,16            76:5 78:4,18 79:8,15,25       55:18 56:3 63:19 82:18         72:2,3,25 76:7 87:24
re-up 7:8                     regulation 20:5                 81:12 85:25 86:22 88:16       85:9 86:5                  sort 12:5 55:5 60:22 63:22
reach 77:21                   regulations 19:12 23:24      rights 5:17 6:2,2,6           seizure 6:7                       66:11 68:19 79:10
read 18:20 19:13,24 20:15        24:9                      risk 15:12 24:12,17 25:6      self-medicating 73:19         sotto 14:1 19:19 48:14
   20:18,18 28:22 43:23       relate 41:15                    25:20 32:5 33:20 34:5,8       74:3,14                        53:1 74:9 88:4
   69:17 74:19 95:1 97:2      related 41:16                   34:14 36:20,21 37:1,7      sensitivity 57:6,9,13         source's 49:4
readily 39:25                 relative 96:10,10               37:11,18,22,24 38:1,4         61:17                      South 2:5,10
reading 19:14 24:18           relay 21:21                     68:20,23 82:16             sent 14:10 67:1               speak 16:9 24:6,24 26:21
reads 48:14                   relayed 15:11                RNs 84:24                     sentence 74:19                    37:4 47:10,17 48:21
realization 74:14             release 77:23                road 77:24                    serious 30:14,15 32:14,18         50:20 56:2 57:15 65:11
really 34:12 79:19 80:1,18    released 77:21               Robert 2:3 3:12                  32:21 38:8,11,13,23            67:18,23 68:1,2 69:10
   90:10                      reliable 76:15               Robertson 13:18,19,22            61:6                           79:1
realtime 42:15                relied 76:15                    14:10 16:7,10,23 26:11     services 22:25 77:16          specialist 54:7,15 56:4
reason 16:3 33:10 67:19       rely 76:19                      28:3 29:4 30:3,22 31:8        82:23 83:2 89:14 90:7          63:18 83:22,25 84:3
   97:10                      remember 15:23 22:16            31:15,20 43:7 44:22,24        90:18 91:16 98:5,19            85:2
reasoning 73:21                  27:6 36:1,15,17 66:9,15      45:3,14,20 46:1 60:2,3     set 6:2 46:19                 specialists 78:2 93:8,13
reasons 67:22 73:24 89:7         74:8 80:16 81:16 89:21       63:18,23 64:6 65:17,21     setting 6:24                  specific 5:9 16:17 72:24
   89:11                         89:22 92:16 93:18            66:3,18,21,25 67:1,2,7     seven 28:5                        89:1 91:22
recall 11:3 12:21 23:8 36:5   remembered 67:24                67:12,14,18 77:6,12        Seventh 2:5,14                specifically 25:14 34:4
   36:22 37:9 52:22 55:1      remembers 31:9                  78:7 83:23,24 93:9         severe 30:12 32:14 33:11          70:16 86:14
   55:11,13 66:6,11,17        rendered 35:16               Robertson's 65:11                58:5 59:14 61:18 68:3      specificity 57:6,9,14
   70:19 79:12 90:14,18       repeat 6:21 26:1 42:16       Robins 35:22 36:9             severing 80:15                    61:17
   92:19                         54:10                     roof.' 75:15                  shaving 80:14 81:19           specifying 82:25
recalling 66:14               repeating 24:13              roommate 80:13                sheet 79:10 82:12             speculate 89:20
receive 26:8 59:14,17,20      rephrase 10:24               rotation 22:14                Sherburne 2:7 3:18 8:16       speculating 90:10 94:16
   60:5                       report 76:14                 route 46:22 98:9                 8:17,25 9:14,22 10:1,4     spent 8:21
received 33:14 39:17          reporter 1:22,22 3:20 96:4   Rule 2:17                        10:14,19 11:1,10 12:16     spoke 54:15,16 55:11
   58:11 62:4                    96:23                                                      12:18,19 14:19 15:18,24        64:11 66:5
receives 27:24                Reporter's 72:19 96:2                     S                   18:13,18 22:17 25:13       spoken 31:15,20 66:7
recertified 7:10              Reporting 1:23               s 1:8 3:1 42:4 97:1,5            35:6 54:19 69:21 70:9      spot 77:22
Recess 62:20 94:21            reports 68:13 69:17 74:19    saw 12:25 13:12 26:12,18         71:12,21 73:1 78:11,21     St 1:16,17 2:15 89:22 96:6
recognize 24:10,16 35:23         74:21,23 75:5,11,14,18       50:19 54:15 65:1 84:14        82:23 89:3 90:1,2 91:4         96:7
   35:25                         75:21,24 76:4,9              84:18,20,24 85:4,6            98:6                       staff 4:18,22 9:8,11,16,18
recollection 16:1 81:13,24    request 86:9 96:18           saying 14:23 52:1 67:2,18     sheriff 11:9                      13:10 16:13 24:8,15,25
recommendations 49:4          requested 78:7                  76:14 81:22,23 82:8        sheriff's 9:8,18 69:22            25:1,3 27:10 39:24 41:6
record 3:11 4:6 13:1,5,24     required 19:1 23:19 24:14    says 14:16 16:11 17:20        shortly 66:12,18                  53:10,23 54:3 56:15
   14:22 15:1 16:6,20,23         25:16                        18:21,25 19:15 25:7,8      show 13:1 16:18,21 27:15          59:5 65:23 70:3,9,21,21
   27:11,12 39:15 40:4,4      responded 52:3                  37:13 43:23,23 44:15,16       27:16 49:16 50:21 52:6         72:13,14,16 78:8 85:5
   40:13,14 41:21 42:9,20     responding 14:14                44:17 47:13,21 50:10,14       88:8                           86:15 87:20
   42:21 43:3,14,21 44:14     response 43:20 44:14            57:15,24 65:2 70:16        showed 65:10                  standard 24:21 25:7,10
   45:7,19 47:12,13 49:13        45:7 76:23                   84:18 88:17                shower 81:16                      56:5 61:4,4
   49:13 50:21,23 51:10,12    responsibilities 8:12        scale 57:24 58:1              showing 14:4 46:21,25         standards 22:24 23:2,5,6
   51:18 54:6 62:17,19,22     responsible 4:22 8:2,4       schedule 88:24                   57:12                          23:12,15,15,18,21 24:2
   64:16,25 65:19 66:20          71:23 72:7,9,13           scheduled 30:6 50:6           shown 43:5 45:21 51:23            24:2,6,15 25:11,13
   67:8 68:13 74:2,13         restriction 71:11               65:17 67:9                 shows 22:14 27:19 43:6            98:19
   84:14 87:12 94:20,23       resume' 21:15                scheduling 28:4,17 29:3          49:8,22 62:24 64:4,17      Stang 1:8 97:6
   96:5                       returned 62:1 63:5              32:1                          64:25                      staples 36:25
records 12:22 13:9 16:10      returning 75:13              score 30:9 33:11,15 56:12     sic 10:22 76:2                start 35:8
   16:15,16,17 27:17,19       REUVERS 2:9                     57:23                      sick 51:25                    starters 89:5
   30:21 33:3,6 40:19         review 13:9,23 16:10         scored 62:25 63:4,5 65:19     sign 95:1                     state 3:10 4:5 17:25 18:18
   41:13 42:5,18 48:22           23:22 28:16 29:21 30:20   scores 58:4                   signed 18:17 28:3 88:19           19:2 88:15 96:5
   54:13 61:22 65:15,16,23       30:23 39:19,21,22,23      scoring 37:7                  significant 73:23,25          stated 75:1
   66:23 74:5 83:10 84:18        40:3,4,5,22 41:5 44:7     screen 53:8                   signs 24:11,16                statement 17:8 22:11
   85:20                         45:8 47:13 48:22 49:17    screening 34:8 37:23          Simple 35:3                       25:21 26:23,25
Recovery 75:11                   50:23,25 54:13 55:6,14       68:20,23,24                simply 59:11                  states 1:1 5:12,23 90:12
reduced 96:7                     55:14 67:3 74:5 84:17     Scurr 94:9                    sir 32:7 52:24 61:14 81:5     stating 33:7
refer 87:11                      89:10 96:18               SEAL 96:19                    sister 52:1,4                 status 44:16
references 33:6               reviewed 28:3 29:16 30:3     search 6:7                    sit 11:6 21:20                Stearns 36:2,4 80:12
referencing 25:12                31:8,12 33:3 40:18        second 36:13 62:15 63:2       site 83:3,25 84:3 89:6,8,12       89:23
referral 28:2,15,17 29:1,21      43:15,24 44:25 45:11         66:16 67:11 94:2           sitting 36:23 71:10           stenographic 96:8
   55:21 56:8 58:18 64:9         62:7 63:23 64:2,10,11     seconds 79:17,17              situation 32:18 38:12,16      Steve 94:9
   64:20 65:23 77:1,5,7,12       64:17,19 65:1,23 84:15    section 23:19                    38:21,25 39:7 80:9,18      stole 81:14
   98:13                         98:6,8,10,12,13,15,16     secure 39:9 78:24 79:25       situations 24:11,17           stopgap 12:5 47:20




                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                             Todd Leonard
                                                               5/31/2019
                                                                                                                           Page 104
stops 4:19                   tell 7:13 10:6,8 12:17        told 45:10 56:7 64:3                      V                 39:18 93:6 94:13
Street 1:16 2:5,14 96:7          14:21 18:20 27:18 30:1    Tony 3:16                    VanDerBeek 83:18             worked 9:8,18,21 10:7,14
stressed 75:18                   42:25 49:16,18 64:18      tool 37:13,15,19 38:2        varies 94:15,17                21:17,25
Strike 60:14                     68:11 69:11 76:10 89:21      61:19 69:4                variety 5:7 42:4 47:6        worker 19:8
stuff 45:16                      93:17 94:2                tools 34:10 68:17 69:3          73:24 89:6                workhouse 75:7
subcontracted 92:13,16       telling 5:14 17:23 20:6       top 27:6 89:25               various 6:5 98:11            working 11:11 58:21 64:6
   94:7,8,10                     26:17 31:11 37:20,22      total 49:18 51:6             varying 57:4                 works 92:7
subject 14:16 24:9               49:2 56:5 59:4 66:17      totally 73:4                 Vaughn 35:19,22              world 69:9
substance 82:23 83:4             67:3                      trained 24:9,10,16 33:21     vein 80:16                   worldwide 69:11
substantial 96:13            tells 45:11 67:4                 84:25                     vendor 83:3                  worry 20:8
substantive 6:11             ten 30:6 48:12 65:4,18        training 17:13 21:21,24,25   verbatim 19:14,25 23:8       wouldn't 12:3 21:16 31:2
sued 35:15,20 36:1,3,9,12        79:17 93:23 94:3             22:2 88:13                   35:14                       42:19,20 55:16 61:13
   41:14                     tendency 96:13                transcript 1:11 2:18 96:18   version 22:25 23:16 39:10      86:25 87:3,3,22 91:2,14
suffering 39:3 75:2          tender 81:2                      97:3                         58:1                        91:22
sufficient 25:4,18           tends 38:19                   treat 21:11 58:14            versus 73:12 92:4            write 44:8 67:19
suggest 8:11                 tension 47:9,15,16 49:3       treated 53:18                video 1:11 2:16 3:2,7        writes 26:20
suicidal 25:23 26:2,8 38:8   term 69:23 70:3,18,21         treating 38:7                   82:18 95:2,4              writing 64:3 65:10 67:22
   38:10 76:10                   71:5,8,12 74:17           treatment 5:12 58:24 59:9    VIDEOGRAPHER 3:7,19            96:7
suicide 23:19 24:3,4,12,17   terminology 70:19                59:14 75:9,12 76:1 83:5      62:19,21 94:20,22 95:2    written 48:18 77:3
   24:20 25:6,20 32:4        terms 19:2 21:19 70:24        true 4:11 38:17 41:8 96:5    view 22:6,7                  wrong 71:3 72:5 84:6
   33:20 34:4,8,14,22 35:3       71:1 88:7 93:3               97:7                      viewing 37:18                wrote 26:21 29:6,8 51:25
   36:1,4,20,21 37:1,7,22    test 61:21 63:1 69:8          Truman 4:20                  virtue 19:9 21:3,11,23         66:25
   37:24 41:15,16 42:14      testified 3:6 4:1 15:20       Trump 64:14                  visit 54:6
   54:19 68:4,10,20,23           17:6,22 22:9 39:14,22     Trustee 1:5 97:4             visits 51:16 53:22 59:5                  X
   69:23 70:3,18 71:5,8,12   testimony 84:5 96:5           try 76:20                    visualize 40:12 53:7
   71:18,24 76:14 77:20      tests 57:5,5                  trying 21:8 46:12,16         visualized 85:4
   78:10,15,17,21 79:2,13    Thank 3:19 19:18              Tuesday 75:6                                                          Y
                                                                                        voce 14:1 19:19 48:14        yeah 11:21,22 12:8 13:3
   79:15,21 81:17            therapeutic 46:9,13 53:24     TV 53:8 75:20                   53:1 74:9 88:4
suicides 34:17 35:16             54:2                      twice 7:8 27:10 48:7,11                                     19:13 28:13 31:11 32:1
                                                                                        vs 1:7 97:5                    35:12 41:5 42:6 43:9,15
   36:10 81:7                therapy 46:11 83:4               65:22 67:5 85:24 86:2
Suite 2:6,14                 thing 27:22 55:5 63:22        two 13:9 16:12 27:23                                        45:5 47:6,16 48:16,20
supervise 4:17                   66:24 76:3,9                 54:12 66:15 67:7,12                    W                 48:24 50:14,25 53:11,15
supervising 4:22 72:14,15    things 12:1 38:6 42:10           81:6 86:20                W 1:5 2:2 97:4                 54:23 57:21 60:1 63:2
supervision 25:25 26:3,9         52:13 66:15 67:7,12,20    Tylenol 86:9                 Waagmeester 15:24 17:2         63:12,12,13,14 64:24
supply 82:22                     68:12,20 71:20            typewritten 97:3                21:15 30:21 33:10 39:14     65:7 66:4 73:10 75:4
support 9:8                  think 11:16 12:7 17:18        typical 29:17,20 64:21          47:11 48:19,23 55:9         78:9 79:16 80:1 81:13
suppose 8:11                     20:25 26:6,17 27:19          91:5                         63:7 87:11 88:1             81:22 84:21 85:3,16
supposed 24:10 25:3,15           33:18,21 34:10 37:14      typically 32:3,8,10 77:17    wait 51:4 63:2                 89:5 93:2
   33:15 37:23 45:23 77:10       50:1,16 51:2,3,8 58:16       77:20                     waiting 64:9                 year 11:12
   81:9 88:25                    62:10,24 80:19,20                                      walks 75:21                  years 20:3 49:5,6 73:14
supposedly 35:2              thinks 75:7,13                             U               want 8:19 14:25 16:9           74:24
sure 12:2 18:24 24:6         third 19:24 81:9                                              20:11,12,16 32:6,10       Yep 14:13 20:1 60:17 86:1
                                                           U.S 22:19,25 23:2               40:3 51:14 55:8 56:15       86:3,14 91:18 92:18
   42:11 47:2,2 52:24        Thompson 27:24 33:19          Uh-huh 32:13 57:19 63:16
   75:17 82:25 87:13 88:2        43:10,17 52:3                                             60:4 69:24 75:3 86:9,10
                                                              74:22 77:14 93:15            89:20
   91:13                     thought 55:15                 ultimately 72:11                                                      Z
surprised 56:1               thoughts 75:22 76:10,14                                    wanted 40:22 44:20 70:24     zero 38:1
                                                           umbrella 9:20                wants 50:7 87:2
surrounding 5:13             thousand 91:9 92:1            un 27:2
suspect 42:13,13             Thousands 91:1                                             wasn't 9:10 16:2 58:13
                                                           unaware 5:14                    81:8                                  0
suspension 47:23             three 35:18 39:2 49:11,17     uncomfortable 80:7,17
swear 83:20                      49:22 53:17 78:3 85:7                                  watch 69:23 70:4,18 71:5
                                                           undated 28:10                   71:8,12 77:20
sworn 3:5,25 96:6                85:10                                                                                            1
                                                           understand 4:23 6:1 11:9     watches 75:20
symptoms 26:8                threshold 56:14                  27:3 37:20 40:3 55:17                                  1 4:12 12:11,19 13:15
system 41:18 42:1,6 43:10    throat 36:19,24 81:12                                      way 40:21 48:23 53:7,21         32:25 58:14 59:12 98:8
                                                              60:24 61:7,9 69:22           54:9 58:14 63:1 64:7
systems 42:2                 time 3:9 8:21 9:7 10:13,17       71:16 82:6 84:5                                        10 57:12 98:7
                                 11:18 12:12,13 13:13                                      79:14 85:18 87:18         10:13 62:19
                                                           understanding 45:2 55:20     ways 5:7 47:7 48:9 49:6
             T                   29:24 40:8 50:2 54:22        55:24 82:10 83:1                                       10:25 62:22
                                 56:17,21 58:12 59:4,18                                 we'll 20:16 31:8 62:15       100 47:24 48:8
T 1:22 96:4,22 97:1,1                                      understood 70:20 71:2           77:21 80:11
tablet 48:11                     60:7 61:23 62:3 67:24     unit 77:19                                                10th 14:10
                                 74:24 75:11,20 78:17,22                                we're 15:7 28:12 58:17       11 65:19 77:6,10
tablets 53:18                                              United 1:1 5:12,23              62:21 83:6 94:22
take 9:17,19 49:9 50:5           83:21 85:11 91:13,15      untreated 68:3                                            11,88 98:6
                                 92:8,19 93:14 94:11                                    week 78:3,4 94:14,17,17      11/16 28:4 29:3
   51:19 61:21 62:15 76:20                                 unusual 6:9                  well-known 76:13
   77:25 79:22 81:11 87:2        96:8                      urologic 21:13                                            11/16/17 31:24 32:2 67:9
                             timeline 82:9                                              went 50:2 75:5,11 81:16      11/3/17 98:14
   94:19                                                   urological 21:16             West 1:16,16 96:6,7
taken 49:25 62:20 94:21      Timeliness 29:20 31:4         urology 21:17                                             11/5 77:4
                             timely 25:5,20 31:2 45:15                                  whatsoever 43:20 45:17       11/5/17 98:13
   96:6 97:4                                               use 34:10 37:19 38:6         windmills 64:14
takes 79:20 82:11            times 35:15,18,19 36:9,12        41:24 42:10 46:11 47:6                                 11:10 94:20
                                 41:14 47:24 48:8 54:12                                 Wing 89:23                   11:22 94:23
talk 20:4 55:9 80:1 82:15                                     49:5 50:7 58:1,17 61:19   Wisconsin 7:22 90:14,22
talked 31:13 85:4                85:7,8,10 86:6,6             69:3,23 70:6,18,25 71:4                                11:23 95:3,5
                             title 14:18                                                withdrawal 38:13,17,19       12 46:21 82:15,16 94:16
talking 15:7 24:25 40:2,3                                     71:7,11 75:10 77:19          38:23 39:3 43:18
   40:11,23 41:20 73:8       tnovak@larsonking.com            81:11,18,19 82:1,11                                       98:9
                                 2:13                                                   witness 3:5,16,23,25         12010 14:22 15:5 16:8
   80:7,17 92:21                                           uses 54:5                       19:18 20:10,13 48:14
task 83:13                   today 11:6 21:20 40:14        utilize 80:14                                                43:8 69:15
                                 45:22 71:10                                               96:18,19                  12012 26:25
team 34:15                                                 utilized 22:25 39:11 69:7    word 22:4 29:19 68:22
technicians 85:6 86:5        Today's 3:8                      69:24                                                  13 14:5 98:11
                             Todd 1:13 3:2,4,8,24 4:7                                   words 30:18 53:8 66:9        14 28:12 43:5 98:12,13
Telehealth 39:9                                                                         work 9:11 12:5 17:17
telemedicine 39:10               90:3 95:4 96:5 97:2,24                                                              16 78:10




                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                          Todd Leonard
                                                            5/31/2019
                                                                                    Page 105
16th 45:24 63:19,25 64:13                 7
   65:25 77:13               7th 51:2 52:10 86:20
17 70:14 71:24
18-2301 1:4
19 62:9,10,11,14 98:14,20                8
1996 56:19                   81 19:22 57:14
                             8th 51:21 52:7,8
             2
2 62:21 98:8                              9
20 62:14 75:19               9 4:12 12:11,19 13:16
2006 7:10 9:1,21 10:4           58:15
2011 22:24                   9:03 3:3,9
2013 9:1,4,21 10:5           92 57:14
2014 9:3 78:3 98:19          9321 2:10
2016 7:10                    952.943.1587 1:24
2017 4:12 7:24 11:23         9th 32:25 50:3 51:15 59:13
   12:11,19 13:16 46:2
   70:11,13 71:13 78:3
   83:17,21 84:7 89:4,13
   90:12,13,17,20,24 91:6
   91:21 92:19
2018 14:10
2019 1:14 3:8 96:6,20 97:6
24 30:18,25
26 43:13 98:16
27 62:6 98:17
28 2:20 19:17 98:19
28,43 98:13
2800 2:14
29 30:25 58:4

             3
3 94:22
30 2:14 75:7 79:17
30.06 2:18
3000 2:6
31 1:14 96:6 97:6
31st 3:8
333 2:5
3rd 43:16 63:3 85:24

             4
4 28:12
4-94 98:2
4:57 14:13
4135 1:16 96:6
43 30:10 33:15 56:12
   65:20 68:24 98:16
46 98:10
48 30:18,25

             5
5 11:16,17 88:7 98:5
5,000 91:10
5.8 18:23,25
50 47:24 48:8 86:19 93:20
500 91:7
55101 2:15
55402 2:6
55438 2:10
56301 1:17
57 98:8
5th 28:16 40:25 41:1 61:25
   62:7,25 63:5,6,8,17,19
   86:2 96:19

             6
6 28:15 29:9
62 98:15,18
63 58:4
6th 30:4 31:12,19 40:24
   50:1 51:3,12 52:22
   63:24 64:2,4,5,17,19
   65:1,3 86:20




                                                Doby Professional Reporting, Inc.
                                                         952-943-1587
